ACCEPTED
                                                                          04-15-00727-CV
                                                              FOURTH COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
                                                                    12/29/2015 5:37:55 PM
                                                                           KEITH HOTTLE
                                                                                   CLERK

                   No. 04-15-00727-CV

                                                         FILED IN
                                                  4th COURT OF APPEALS
             IN THE COURT OF APPEALS FOR           SAN ANTONIO, TEXAS
            THE FOURTH DISTRICT OF TEXAS          12/29/2015 5:37:55 PM
                SITTING AT SAN ANTONIO                KEITH E. HOTTLE
                                                           Clerk


               LAUREN SAKS a/k/a GLORIA
                 LAUREN NICOLE SAKS,

                             V

            DIANE M. FLORES and SANDRA
          GARZA DAVIS f/k/a SANDRA C. SAKS


                       On Appeal from
          Probate Court No. One, Bexar County, Texas
               Honorable Kelly Cross, presiding
             Trial Court Cause No. 2011-PC-3466


                   APPELLANT'S BRIEF



                                    Respectfully submitted,

                                    Philip M. Ross
ORAL ARGUMENT REQUESTED             State Bar No. 017304200
                                    1006 Holbrook Road
                                    San Antonio, Texas 78218
                                    Phone: 210/326-2100
                                    Email: ross_law@hotmail.com

                              By:   /s/ Philip M. Ross
                                    Philip M. Ross
                                    Attorney for Appellant
                                    Margaret Landen Saks
                 TABLE OF CONTENTS

TAB 1   DOCKET SHEET

TAB 2   ORDER STRIKING INTERVENTION

TAB 3   ORDER TO DISBURSE FUNDS FROM THE REGISTRY OF
        THE COURT IN PAYMENT OF JUDGMENT

TAB 4   TRANSCRIPT OF HEARING, 9-25-15

TAB 5   MEDIATED SETTLEMENT AGREEMENT

TAB 6   NOTICE OF APPEAL




                           2
                      CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above document
was e-filed and sent by email or electronic delivery to Jonathan Yedor and
Royal Lea, III on December 29, 2015.

                                     /s/ Philip M. Ross
                                     Philip M. Ross




                                     3
   TAB 1

DOCKET SHEET
 RUN DATE: 11/20/2015 Bexar County Centralized Docket System Pg: 1 POM: DKB4900P
 RUN TIME: 16:06:28
                                                                            JCL: SPPROD




                          • DOCKET INFORMATION•



 CAUSE NUM: 2011PC3466

 DATE FILED: 08/17/2011               COURT: 001               UNPAID BALANCE:          0.00
 TYPE OF DOCKET: PLAINTIFF'S ORIG PET

                                 • • •STYLE•         •


             LAUREN SAKS A/K/A GLORIA LAUREN NICOLE SAKS

                 VS DIANE M. FLORES AND SANDRA GARZA DAVIS F/K/A SANDR


 ACCESS: 0                STATUS: PENDING                  DATE OF DEATH: 01/02/0000


                        • LITIGANT INFORMATION.

 SEG LAST /FIRST /MIDDLE NAME                     LIT. TYPE/ATTORNEY             DATE


 00001 SAKA LAUREN
                                                  PLAINTIFF                   08/18/2011
                                                   00001 HEINRICHS, A CHRIS


 00002 NICHOLS SAKS GLORIA LAUREN                 PLAINTIFF                   08/18/2011
 00003 FLORES DIANE M.                            DEFENDANT                   08/18/2011
 00004 DAVIS SANDRA GARZA                         DEFENDANT                  08/18/2011
 00005 SAKS SANDRA C.                             DEFENDANT                  08/18/2011
 00006 SAKS MARGARET LANDEN CORINNA               OTHER                      08/18/2011
 00007 DONOP, JR. PERRY                           OTHER                      12/16/2011
00008 GITTINGER, JR. LEONARD J.                   OTHER                      12/16/2011
00009 FLORES DIANE M.                             OTHER                      12/23/2011
00010 SAKS BV AND THRU LANDEN                     OTHER                      04/02/2013
         SUP: HER ATTORNEY M. RANDOLPH DAV

00011 MCFADIN, III LEE NICK                       OTHER                      07/02/2013
00012 ROGERS MARCUS P.                            APPLICANT                  07/30/2014


                       • SERVICES           INFORMATION•
SEG SERVICE TYPE / DATES                    DIST         LITIGANT NAME


00002 ADVERSE CITATION BV PRIVA                          FLORES DIANE
         ISS: 08/18/2011 REC:                 EXE:                 RET:


00003 ADVERSE CITATION BY PRIVA               3       DAVIS SANDRA
         ISS: 08/18/2011 REC:                EXE:                  RET:


00004 ADVERSE CITATION BY CERTI               2       SAKS MARGARET
         ISS: 08/18/2011 REC:                EXE:                  RET:


00005 SUBPOENA-ADVERSE ACTION                3        DONOP, JR. PERRY

         ISS: 12/16/2011 REC: 12/20/2011 EXE: 12/20/2011 RET: 12/21/2011



00006 SUBPOENA-ADVERSE ACTION                3        GITTINGER, JR. LEONA

         1SS: 12/16/2011 REC: 12/20/2011 EXE: 12/20/2011 RET: 12/21/2011


00007 SUBPOENA BV PVT PROCESS                3        FLORES DIANE

         ISS: 12/20/2011 REC: 12/20/2011 EXE: 12/20/2011 RET: 12/21/2011



00008 SUBPOENA BY PVT PROCESS                3        SAKS BY AND THRU LAN
        ISS: 04/02/2013 REC: 04/03/2013 EXE: 04/03/2013 RET: 04/03/2013




                                                                                               292
 RUN DATE: 11/20/2015 Boxer County Centralized Docket System Pg: 2 PGM: DKB4900P

 RUN TIME: 16:06:29
                                                                            JCL: SPPROD




00009 ADVERSE CITATION BY PRIVA                 3      MCFADIN, III LEE
         ISS: 07/05/2013 REC:                   EXE:                 RET:



00010 NOT OF APPLN/SALE OF PERS             166        SAKA LAUREN

         ISS: 07/31/2014 REC: 07/31/2014 EXE: 07/31/2014 RET: 07/31/2014



00011 NOT OF APPLN/SALE OF REAL             186        SAKA LAUREN

         ISS: 07/31/2014 REC: 07/31/2014 EXE: 07/31/2014 RET: 07/31/2014



00012 NOT OF APPLN/SALE OF PERS             186        SAKA LAUREN

         ISS: 08/06/2014 REC: 08/06/2014 EXE: 08/06/2014 RET: 08/06/2014



00013 NOT OF APPLN/SALE OF REAL             186        SAKA LAUREN

         ISS: 08/06/2014 REC: 08/06/2014 EXE: 08/01/2014 RET: 08/06/2014



00014 NOT OF APPLN/SALE OF REAL             186        SAKA LAUREN
         ISS: 10/01/2015 REC: 10/01/2015 EXE: 10/01/2015 RET: 10/01/2015



00015 NOT OF APPLN/SALE OF PERS             186        SAKA LAUREN

         ISS: 10/01/2015 REC: 10/01/2015 ENE: 10/01/2015 RET: 10/01/2015



00016 NOT OF APPLN/SALE OF REAL             166        SAKA LAUREN

         ISS: 11/03/2015 REC: 11/03/2015 ENE: 11/03/2015 RET: 11/03/2015



00017 NOT OF APPLN/SALE OF PERS             166        SARA LAUREN

         ISS: 11/03/2015 REC: 11/03/2015 ENE: 11/03/2015 RET: 11/03/2015



                  • ATTORNEY               INFORMATION•
 SEG DATE FILED    BAR NBR. NAME                               STATUS           DATE



00001 08/18/2011 09382500 HE1NRICHS, A CHRIS                  SELECTED       08/18/2011
00002 04/25/2014 17304200 ROSS, PHILIP M                      SELECTED       04/28/2014
00003 04/28/2014 24029639 JOHNSON, MICHAEL B                  SELECTED       04/28/2014
00004 07/25/2014 17179700 ROGERS, MARCUS P                    SELECTED       07/28/2014
00005 07/09/2015 12069680 LEA III, ROYAL B                    SELECTED       07/10/2015
00007 08/24/2015 22151400 YEDOR, JONATHAN                     SELECTED       08/25/2015
00008 10/02/2015 02322350 BINGHAM, BENJAMIN R                 SELECTED       10/05/2015



                   • PROCEEDING                 INFORMATION•
 SEG       DATE FILED             VOLUME       PAGE       PAGE COLNT



00001      OB/17/2011              2067        9787          0009

           DESC: PLAINTIFF'S ORIGINAL PETITION

                  ; DEMAND DIE TRUST ACCOUNTING;

                  AND REQUEST FOR DISCLOSURE

00002      06/23/2011              2066        2506          0002

          DESC: PERSONAL CITATION

                  DIANE M. FLORES, 06/23/2011

00003      06/23/2011              2066        2510          0001
          DESC: PERSONAL CITATION

                  SANDRA GARZA DAVIS, 08/22/2011




                                                                                          293
RUN DATE: 11/20/2015 Bexar County Centralized Docket System Pg: 3 PGM: DKB4900P

RUN TIME: 16:06:29                                                JCL: SPPROD



00004      09/09/2011               2069    1865           0002

          DESC: ORIGINAL ANSWER

                 SANDRA C. SAKS

00005      09/09/2011               2069    1867           0002

           DESC: ORIGINAL ANSWER

                DIANE M. FLORES

00006      09/19/2011               2069    6706           0001

           DESC: PROOF OF SERVICE

                 MARGARET LANDEN CORINNA SAKS

00007      11/10/2011               2072    7743           0008

           DESC: CONTEST

                 MOTION TO REMOVE DIANE M. FLORES AS

                 TRUSTEE OF THE SAKS CHILDERNS TRUST AND

                 APPLICATION FOR INJUNCTIVE RELIEF

00010      12/13/2011               2075    0082           0011

          DESC: MOTION 70

                QUASH THE ORAL 8 VIDEO DEPOSITION OF

                DIANE M FLORES

00011      12/13/2011               2075    0093           0011

          DESC: MOTION TO

                QUASH THE ORAL 8 VIDEO DEPOSITION OF

                SANDRA C SAKS

00012      12/13/2011               2075    0104           0007

          DESC: NOTICE OF INTENT TO TARE DEPOS

                BY WRITTEN QUESTIONS

                CUSTODIAN OF RECORDS FOR-W.RANDOLPH

                DAVIS AND/OR BOULDER INVESTMENTS INC

00013      12/13/2011               2075    0111           0016

          DESC: NOTICE OF INTENT TO TAKE DEPOS

                BY WRITTEN QUESTIONS

                CUSTODIAN OF RECORDS FOR-SUNSET PARTNERS

                J.V.,5631 BROADWAY VENTURE,DIJON PLAZA

                J.V.,5321 BROADWAY PARTNERS, J.V.

00015      12/13/2011              2075     0341           0002

          DESC: DEPOSITION CERT. OF

                ORIGINAL

00009      12/14/2011              2075     0070         0009

          DESC: MOTION FOR

                PROTECTIVE ORDER

00008     12/15/2011               2075     0080         0002

          DESC: ANSR/ATTY AD LITEM

                AMENDED

00022     12/19/2011               2075     3390         0007

          DESC: AMENDED

                FIRST MOTION TO REMOVE DIANE M. FLORES

                AS TRUSTEE OF THE SAKS CHILDREN TRUST

                AND APPLICATION FOR INJUNCTIVE RELIEF

00014     12/20/2011               2075     0079         0001

          DESC: REQUEST FOR

                PREPARATION OF SUBPOENAS TO SERVE:

                DIANE M. FLORES, PERRY DONOP, JR. AND

                LEONARD J. GITTINGER, JR.




                                                                                  294
RUN DATE: 11/20/2015 Bexar County Centralized Docket System Pg: 4 PGM: DKB4900P

RUN TIME: 16:06:29                                                JCL: SPPROD


00016      12/21/2011              2075    2475           0002
          DESC: SUBPOENA

                 SERVED 12/20/2011

00017      12/21/2011              2075    2477           0002
          DESC: SUBPOENA

                 SERVED 12/20/2011_DIANE M. FLORES
00018      12/21/2011              2075    2479           0002
          DESC: SUBPOENA

                 SERVED 12/20/2011 LEONARD J. °MINCER
00019      12/21/2011              2075    2481           0002
          DESC: SUBPOENA

                HARRY T. DROUGHT,DR
00020      12/21/2011              2075    2483           0003
          DESC: SUBPOENA

                 SANDRA C. SAKS, C/0 ADAM CORTEZ

00021      12/21/2011              2075    2486           0002
          DESC: SUBPOENA

                 W. RANDOLPH DAVID

00024      01/03/2012              2075    7633           0003
          DESC: BOND

00025      02/01/2012              2077    4371           0002
          DESC: CERTIFICATE

                DEPOSITION $115

00026      02/01/2012              2077    4373           0002
          DESC: CERTIFICATE

                DEPOSITION. $194

00027      02/01/2012              2077    4375           0004
          DESC: AMENDED

                NOTICE OF INTENTION DEPOSTION
00028      02/01/2012              2077    4379           0010
          DESC: NOTICE OF INTENT TO TAKE DEPOS

00029      02/01/2012              2077   4389            0002
          DESC: CERTIFICATE

                DEPOSITION. $155

00030      02/01/2012              2077    4391           0002
          DESC: CERTIFICATE

                DEPOSITION $205

00031      02/09/2012              2078   2443            0001
          DESC: WORK REQUEST

                 SUBPOENA

00032      02/14/2012              2078   2444            0002
          DESC: SUBPOENA

                BROADWAY BAN(

00033      02/14/2012              2078   2446            0002
          DESC: SUBPOENA

                 JEFFERSON STATE BANK

00034      02/14/2012              2078   2448            0002
          DESC: SUBPOENA

                CITIZENS STATE BANK
00035      02/21/2012              2079   3333            0002
          DESC: CERTIFICATE

                OF DEPOSITION - RECORDS FROM W RANDOLPH




                                                                                  295
RUN DATE: 11/20/2015 Boxer County Centralized Docket System Pa: 5 PGM: DKB4900P

RUN TIME: 16:06:29                                                 JCL: SPPROD



                   DAVIS AND/OR BOULDER INVESTMENTS

00036      02/21/2012               2079        3335        0002

          DESC: CERTIFICATE

                   OF DEPOSTION - RECORDS FROM HERBERT E

                   POUNDS

00037      02/21/2012               2079        3337        0004

           DESC: NOTICE OF INTENT TO TAKE DEPOS

                   BY WRITTEN QUESTIONS - RICHARD PEACOCK

                   JR FOR CAFE SOLEIL AND PALOMA BLANCA INC

00039      02/28/2012               2079        4146        0004

           DESC: MOTION TO COMPEL

                   ENTRY OF SCHEDULING ORDER AND/OR DIS-

                   COVERY CONTROL PLAN

00040      02/28/2012               2079        4150        0004

           DESC:

                   LAUREN SAKS' SPECIAL EXCEPTIONS TO

                   DIANE ISIC)M. FLORES' FIRST AMENDED

                   ANSWER

00041      02/28/2012               2079        4154        0006

           DESC: MOTION TO COMPEL

                   PRODUCTION FROM DIANE (SICIM. FLORES AND

                   SANDRA SAKS

00042      02/28/2012               2079        4160        0012

           DESC: MOTION TO COMPEL

                   THE ORAL DEPOSITION DUCES TECUM Of A

                   NON-PARTY WITNESS,JON SANDIDGE

00046      02/29/2012               2081        5928        0332

           DESC:

                   INTERIM TRUSTEE'S REPORT; VOL. 1

00047      02/29/2012               2081        6260        0615

           DESC:

                   INTERIM TRUSTEE'S REPORT; VOL.2

00044      03/21/2012               2080        3323        0002

           DESC: ANSWER

                   SECOND AMENDED;DIANE M. FLORES'

00045      03/21/2012               2080        3325        0001

           DESC: CLAIM

                   SATIFSFACTION AND RELEASE-WEST ASSET

                   MANAGEMENT,INC FOR USAA

00048      04/20/2012               2083        0200        0007

           DESC: MOTION TO

                   APPROVE SETTLEMENT AGREEMENT

00049      05/09/2012               2083        7454        0001

           DESC:

                   APPEARANCE OF COUNSEL

00050      05/30/2012               2085        1369        0018

           DESC: APPL. TO

                   PAY INTERIM TRUSTEE'S FEES

00052      05/30/2012               2085        7697        0002

           DESC: APPL. FOR

                   DIRECTION FROM COURT

00053      06/29/2012               2087        2607        0006

          DESC: MOTION TO




                                                                                  296
RUN DATE: 11/20/2015 Boxer County Centralized Docket System P0: 6 PGM: DKB4900P

RUN TIME: 16:06:29                                                  JCL: SPPROD



                   ENFORCE SETTLEMENT AGREEMENT

00057      06/29/2012                2088       2649         0002

          DESC: MOTION FOR

                   ATTORNEY TO SHOW AUTHORITY

00059      07/10/2012                2088       2652         0002

          DESC: MOTION FOR

                   ATTORNEY TO SHOW AUTHORITY (LAUREN SAKS

                   MERRIMAN'S FIRST AMENDED RULE 121

00054      07/18/2012                2088       0298         0001

           DESC:

                   VACATION LETTER

00055      07/18/2012                0000       0000         0000

           DESC: RESPONSE

                   OJECTION TO LAUREN SAKS MERRIMN'S FIRST

                   AMENDED RULE 12 MOTION FOR ATTV TO SHOW

                   AUTHORITY

00056      07/18/2012                2088       0298         0001

           DESC:

                   VACATION LTTR

00061      07/18/2012                2088       5312         0005

           DESC: OBJECTION

                   TO LAUREN SAKS MERRIMAN'S FIRST

                   AMENDED RULE 12 MOTION FOR ATTORNEY

                   TO SHOW AUTHORITY

00063      07/24/2012                2088       6704         0019

           DESC: AMENDED

                   NOTICE OF APPEARANCE OF COUNSEL

00062      08/10/2012                2089       4792         0004

           DESC: MOTION FOR

                   AUTHORITY

00067      08/20/2012                2093       4886         0002

           DESC: COURT CORRESPONDENCE

                   FROM HEINRICHS AND DEGENNARO

00069      08/20/2012                2093       4889         0002

           DESC: COURT CORRESPONDENCE

                   FROM DIANA G FLORES

00070      08/20/2012                2093       4891         0010

           DESC: COURT CORRESPONDENCE

                   FROM W.RANDOLPH DAVIS

00071      08/21/2012                2093       4901         0013

           DESC: MOTION TO

                   COMPEL ATTENDANCE FRM LARUEN SAKS

00066      09/04/2012                2093       6823         0003

           DESC: MOTION TO WITHDRAW AS ATTORNEY

00076      09/20/2012                2095       0397         0001

           DESC: RECEIPT

                   OF EXHIBITS

00077      09/20/2012                2095       0398         0001

           DESC:

                   E-MAIL SENT FROM ADAM CORTEZ TO

                   SANDY SAKS

00072      09/21/2012                2094       8213         0002

           DESC: APPL. FOR




                                                                                  297
RUN DATE: 11/20/2015 Boxer County centralized Docket System P0: 7 PGM: DKB4900P

RUN TIME; 16;06:29                                                  JCL: SPPROD



                   DIRECTION FROM THE COURT

00075      09/26/2012                 2095     2856          0017

           DESC: MOTION FOR

                   RECOVERY OF ATTORNEY'S FEE AND COSTS

                   FROM A COMMON FUND

00079      09/26/2012                 2095     4506          0025

           DESC: CONSENT

                   TO REVOCATION ON 04-02-2012 MEDIATED

                   SETTLEMENT AGREEMENT

00078      09/27/2012                 2095     4493          0013

           DESC:

                   REVOCTION OF CONSENT AND AGREEMENT TO

                   MEDIATED SETTLEMENT AGREEMENT

00073      09/28/2012                 2095     5688          0031

           DESC: CONTEST

00081      10/01/2012                 2095     3404          0082

           DESC: OBJECTION

                   TO ORDER COMPELLING ATTENDENCE AT

                   MEDIATION AND ARBITRATION

00082      10/01/2012                 2096     2567          0009

           DESC: MOTION TO

                   ENTER APRIL 2, 2012 SETTLEMENT AGREEMENT

                   REACHED IN MEDIATION AND APPROVED BY THE

                     COURT MAY 8, 2012

00080      10/02/2012                 2095     7172          0006

           DESC: MOTION FOR

                   CONSOLIDATION OF UPCOMING HEARINGS ON

                   SANDRA SAKS' PRO SE MOTIONS

00085      10/05/2012                 2096     2577          0008

           DESC: MOTION FOR

                   RULE 13 SANCTIONS AGAINST SANDRA SAKS

00090      10/17/2012                 2096     5513          0004

           DESC: RESPONSE

                   TO SANDRA SAKS "OBJECTIONS TO THE ORDER

                   AUTHORIZING INTERIM TRUSTEE SIGNED BY

                   THE COURT AND FILED 08-31-2012,MOTION

                   TO SET ASIDE,MODIFY,CORRECT AND/OR

                   VACATE ORDER AUTHORIZING INTERIM TRUSTEE

00091      10/17/2012                 2096     5517          0007

           DESC: RESPONSE

                   TO SANDRA SAKS "OBJECTIONS TO ORDER

                   COMPELLING ATTENDANCE AT MEDIATION AND

                   ARBITRATION SIGNED BY THE COURT 9-5-2012

                   MOTION TO SET ASIDE,MODIFY,CORRECT AND/O

                   R VACATE ORDER COMPELLING ATTENDANCE

                   AT MEDIATION AND/OR ARBITRATION AND

                   MOTION TO ENTER COURT

00092      10/31/2012                 2097     1335          0090

          DESC: APPL. TO

                   CONFIRM ARBITRATOR'S AWARD AND ENTER

                   JUDGMENT THEREON

00094      11/D9/2012                 0000     0000          0000

          DESC:




                                                                                  298
RUN DATE: 11/20/2015 Benar County Centralized DocKet System P0: 8 PGM: DKB4900P

RUN TIME: 16:06:29                                                JCL: SPPROD



                 VACATION LETTER - SANDRA SAKS

00093      11/13/2012            2098      1288           0004

          DESC: MOTION TO

                 SERVE SANDRA C. SAKS BY MAIL

00095      11/29/2012            2096      8995            0005

          DESC: MOTION TO

                 CORRECT 10/16/12 ORDER DENYING MOTION TO

                 ENTER 04/02/2012 SETTLEMENT AGREEMENT RE

                 ACHED IN MEDIATION AND APPROVED BY THE C

                 OURT 05/08/12

00100      12/04/2012            2099      3374            0001

           DESC: RECEIPT 8 RELEASE

                 1228.87

00101      12/04/2012            2099      3375            0001

           DESC: RECEIPT 8 RELEASE

                 1228.87

00102      12/04/2012            2099      3376            0001

           DESC: RECEIPT 8 RELEASE

                 1228.87

00103      12/04/2012            2099      3377            0001

           DESC: RECEIPT 8 RELEASE

                 4797.15

00104      12/04/2012            2099      3378            0001

           DESC: RECEIPT 8 RELEASE

                 4797.15

00105      12/04/2012            2099      3379            0001

           DESC: RECEIPT 8 RELEASE

                 4797.15

00099      12/05/2012            2099      3373            0001

           DESC: COURT CORRESPONDENCE

00097      12/07/2012            2099      5910            0010

           DESC: COURT CORRESPONDENCE

00106      01/04/2013            2100      9426            0091

           DESC: OBJECTION

                 TO STATUTORY PROBATE COURT ENTERED

                 ORDERS WITH LACK OF JURISDICTION.

                 OBJECTIONS TO ALL THE COURTS RULINGS

                 FRM 12-21-2011 TO PRESENT. REQUEST

                 THAT THE COURT DETERMINE IT HAS NO

                 JURISDICTION AND DISMISS,ADDITONALV IF

                 COURT REFUSE TO ACKNOWLEDGE LACK OF

                 JURISDICTION AND/OR PLENARY POWERS,

                 SANDRA SAKS ASK COURT TO VACATE AND

                 SET ASIDE ALL ORDERS ENTERED

00111      01/25/2113            2103      0601            0016

           DESC: RESPONSE

                 LAUREN SAKS MERRIMAN'S TO SANDRA SAKS

                 MOTION WITH OBJECTIONS TO THE STATUTORY

                 PROBATE COURT ENTERED ORDERS, El SEC)

                 AND MOTION FOR FINALITY

00107      01/29/2013            2102      3444            0014

           DESC: MOTION TO




                                                                                  299
RUN DATE: 11/20/2015 Bexar County Centralized Docket System Pg: 9 PGM: DKB4900P

RUN TIME: 16:06:29                                                JCL: SPPROD



                DISMISS SANDRA SAKS

                MOTION FOR RULE13 AGAINST LAUREN SAKS,

                 CHRIS HEINRICHS, JOHNATHAN YEDOR, BARRET

                 SHIPP-OBJECTIONS TO ALL THE COURTS

                 RULING FROM 12/12/11 TO PRESENT EFFECTIN

                 SANDRA SAKS-MOTION RC/STING THE COURT DET

                 ERMINE IT HAS NO JURISDICTION AND DISMIS

                 SANDRA SAKS FROM ALL PROCEEDINGS-MOTION

                 TO FIND AND ORDER ALL RULING, ORDERS

                 EFFECTING SANDRA SAKS

00112      02/05/2013              2103      0617          0017

           DESC: RESPONSE

                 MARGARET LANDEN SAKE, OBJECTIONS, AND

                 REQUEST FOR CLARIFICATION

00109      02/06/2013              2102      7681          0009

           DESC: MOTION FOR

                 RECUSAL AND SUPPORTING BRIEF

00113      02/06/2013              2103      0634          0010

           DESC: RESPONSE

                 LAUREN SAKS MERRIMAN TO MARGARET

                 LANDEN SAKS, OBJECTIONS,AND REQUEST FOR

                 CLARIFICATION

00114      02/12/2013              2103      4022          0002

           DESC: COURT CORRESPONDENCE

00115      02/12/2013              2103      4024          0002

           DESC: COURT CORRESPONDENCE

00123      03/14/2013              2106      6787          0019

           DESC: PLAINTIFF'S

                 MOTION TO ENTER ORDER RE: MARCH 6, 2013

                 HEARING

00117      03/15/2013              2105      5783          0002

           DESC: NOTICE

                 OF CHANGE OF ADDRESS OF COUNSEL FOR

                 DIANE M. FLORES

00116      03/21/2013              2105       7773         0015

           DESC: PLAINTIFF'S

                 BRIEF IN SUPPORT OF APPLICATION TO

                 CONFIRM ARBITRATOR'S AWARD AND ENTER JUD

                 GHENT THEREON

00119      04/02/2013              2106       2862         0001

           DESC: REQUEST FOR

                 SUBPOENA PVT PROCESS SRV'D

                 LAUREN SAKS BY AND THROUGH HER ATTY

                 W. RANDOLPH DAVID

00120      04/03/2013              2106       2863         0001

           DESC: REQUEST FOR

                 SUBPOENA PVT PROCESS BY AND THROUGH

                 HER ATTY CHRIS HEINRICHS AND BARRETT

                 SHIPP

00121      04/03/2013              2106       5430         0002

           DESC: SUBPOENA

                 SRVD-04/03/2013-W. RANDOLPH DAVIS




                                                                                  300
RUN DATE: 11/20/2015 Boxer County Centralized Docket System Pg: 10 PGM: DKB4900P

RUN TIME: 16:06:29
                                                                  JCL: SPPROD


 00122     04/03/2013              2106     5432           0001
          DESC: SUBPOENA

                 SRVD-BARRETT HEINRICHS-04/03/2013

 00126     04/04/2013              2106     6808          0005
          DESC: MOTION TO

                QUASH TRIAL SUBPEONA ISSUED TO LAUREN

                 SAKS

 00127     04/05/2013              2106    6813           0074
          DESC: RESPONSE

                LAUREN SAKS' RESPONSE AND OBJECTIONS

                 TO PLAINTIFF'S BRIEF IN SUPPORT OF

                APPLICATION TO CONFIRM ARBITRATION'S

                AWARD AND ENTER JUDGMENT THEREON

00128     04/05/2013              2106     6887           0003
          DESC: MOTION FOR

                CONTINUANCE AND OR RESET

00129     04/05/2013              2106     6890           0002
          DESC: OBJECTION

                AND RESPONSE TO W. RANDOLPH DAVIS AND

                MOTION TO DISQUALIFY W. RANDOLPH DAVIS

00130     04/05/2013              2106     6892           0005
          DESC: OBJECTION

                LAUREN SAKS' OBJECTION TO SUBPEONA

                AND MOTION FOR PROTECTION ORDER

00131     04/24/2013              2108     5754           0086
          DESC: MOTION TO

                ENTER ORDER CONFIRMING AWARD OF

                ARBITRATION AND FINAL JUDGMENT

00132     05/21/2013              2109     7404           0003
          DESC: REQUEST FOR

                FINDINGS OF FACTS AND CONCLUSIONS OF LAW
00133     05/29/2013              2110     1944           0010
          DESC: RESPONSE

                LAUREN SAKS MERRIMAN'S TO LANDEN SAKS'

                REQUEST FOR FINDINGS OF FACT AND

                CONCLUSIONS OF LAW

00135     06/03/2013              2111     3921           0005
          DESC: OBJECTION

                TO ARBITRATION AWARD 8 MOTION TO VACATE

00134     06/06/2013              2110     7116           0005
          DESC: MOTION FOR

                NEW TRIAL

00137     06/10/2013              2111     3935           0003
          DESC: MOTION TO

                ENFORCE ORDER CONFIRMING AWARD OF

                ARBITRATOR AND FINAL JUDGEMENT

00136     06/17/2013              2111     3927          0006

          DESC: RESPONSE

00139     07/01/2013              2112     6456          0010

         DESC: PLAINTIFF'S ORIGINAL PETITION

                IN INTERVENTION

00141     07/11/2013              2113     0530          0003
         DESC: MOTION TO




                                                                                   301
RUN DATE: 11/20/2015 Bexar County Centralized Docket System P0: 11 PGM: DKB4900P

RUN TIME: 16:06:29                                                 JCL: SPPROD



                 SEVER

00142      07/22/2013               2113      6568         0004

           DESC: ORIGINAL ANSWER

00143      07/22/2013               2113      6421         0003

           DESC: PERSONAL CITATION

                 LEE NICK MCFADIN,III WAS SERVED BY PVT

                 PROCESS ON 07/15/2013

00144      07/24/2013               2113      8460         0008

           DESC: DEFENDANT'S

                 CITIZEN'S STATE BANK'S COUNTERCLAIM.

00145      07/31/2013               2114      2281         0004

           DESC: APPL. FOR

                 ORDER ENFORCING JUDGEMENT

00149      08/01/2013               2114      4160         0004

           DESC: MOTION FOR

                 CITIZENS STATE BANK'S SPECIAL EXCEPTIONS

00146      08/02/2013               2114      4154         0004

           DESC: ORIGINAL ANSWER

00147      08/02/2013               2114      4065         0016

           DESC: NOTICE

                 OF APPEAL

00148      08/02/2013               2114      4158         0002

           DESC: NOTICE

                 OF APPEAL

00151      08/12/2013               2115      3612         0002

           DESC: NOTICE

                 FOURTH COURT OF APPEALS

00152      08/12/2013               2115      3614         0002

           DESC: APPEAL

                 FOURTH COURT

 00153     08/13/2013               2115      5878          0002

           DESC: PAUPER'S OATH

 00160      08/14/2013              2115      9780          0015

           DESC: MOTION FOR

                  TRUSTEE'S - AUTHORITY AND FOR EXPEDITED

                 HEARING

 00154      08/15/2013              2115      8269          0003

           DESC: AFFIDAVIT

 00186      08/15/2013              2121      2338          0011

            DESC: MOTION TO

                  SET AMOUNT OF SECURITY ON JUDGMENT FOR

                  REAL PROPERTY

 00155      08/16/2013              2115      9064          0012

            DESC: REQUEST FOR

                     PREPARATION OF CLERK'S RECORD

 00156      08/16/2013               2115     9076          0011

            DESC: REQUEST FOR

                     PREPARATION OF CLERK'S RECORD

 00157      08/16/2013               2115      9087         0004

            DESC: MOTION TO

                  EXTEND TIME FOR FILING REQUEST OF A

                     COURTS RECORD AND CLERKS RECORD




                                                                                   302
RUN DATE: 11/20/2015 Bexar County Centralized Docket System Ps: 12 PGM: DKB4900P

RUN TIME: 16:06:29
                                                                   JCL: SPPROD



00158      08/16/2013               2115     9091          0003

          DESC: RESPONSE

                 AND OBJECTIONS TO TRUSTEE'S

                MOTION/APPLICATION FOR ORDER ENFORCING

                 JUDGMENT

00159      08/16/2013              2115     9094           0003
          DESC: RESPONSE

                AND OBJECTIONS TO LAUREN SAKS MERRIMAN'S

                MOTION TO ENFORCE ORDER CONFIRMING

                AWARD OF ARBITRATION AND FINAL JUDGMENT

00161      08/19/2013              2116     0467          0012

          DESC: AFFIDAVIT

                OF INABILITY TO PAY COSTS

00163     08/22/2013               2116     2653          0001

          DESC: COURT CORRESPONDENCE

                FOURTH COURT OF APPEALS

00166     08/23/2013               2116     3563          0002
          DESC: NOTICE

                OF NONSUIT WITHOUT PREJUDICE

00164     08/26/2013               2116     2654          0001

          DESC: COURT CORRESPONDENCE

                FOURTH COURT OF APPEALS

00165     08/26/2013               2116     3561          0002
          DESC: COURT CORRESPONDENCE

                FOURTH OF APPEALS

00168     09/09/2013               2117     4232          0001
          DESC: COURT CORRESPONDENCE

                FOURTH COURT OF APPEALS

00167     09/10/2013               2117     5827          0001

          DESC: COURT CORRESPONDENCE

                FOURTH COURT OF APPEALS

00170     09/18/2013               2118     3570          0001

          DESC: COURT CORRESPONDENCE

                FOURTH COURT OF APPEALS

00174     09/18/2013               2119     3404          0002
          DESC: DESIGNATION

                OF CLERK'S RECORD

00171     09/25/2013               2118     5794          0001

          DESC: COURT CORRESPONDENCE

                FROM COURT OF APPEALS TO SANDRA C. SAKS,

                W. RANDOLPH DAV1S,JONATHAN YEDOR,

                JEFF SMALL

00172     09/30/2013               2119     3414          0003
          DESC: DEFENDANT'S

                CITIZENS STATE BANK'S MOTION TO NONSUIT

00173     10/08/2013               2119     5532          0001

          DESC: COURT CORRESPONDENCE

                COURT DF APPEALS

00175     10/10/2013               2119     8287          0031
          DESC: MOTION FOR

                (TRUSTEE'S) DISCOVERY SANCTIONS AND TO

                COMPEL DISCOVERY




                                                                                   303
RUN DATE: 11/20/21:5 Bexar County Centralized Docket System Pi: 13 PON: DKB4900P

RUN TIME: 16:06:29
                                                                    JCL: SPPROD



00176      10/10/2013                2119    8318            0003
          DESC: MOTION TO

                   (TRUSTEE'S) ENFORCE JUDGMENT AND ORDERS

                  TO EXECUTE CONEVANCE DOCUMENTS AND FOR

                  CONTEMPT

00178      10/10/2013                2119   8320             0014
          DESC: PLAINTIFF'S

                  FIRST AMENDED PETITION

00179      10/11/2013                2119   8606             0007
          DESC: AFFIDAVIT

                  JOE GARCIA

00180      10/14/2013                2120   0743           0004
          DESC: AFFIDAVIT

                  RICARDO ELIZONDO

00181     10/14/2013                 2120   0747           0004
          DESC: AFFIDAVIT

                  ROLAND DUCK

20182     10/14/2013                 2120   0751           0004
          DESC: AFFIDAVIT

                  ROLAND DUCK

00183     10/14/2013                 2120   0755           0004
          DESC: AFFIDAVIT

                  JEFF MARRIOTT

00188     10/17/2013                 2121   2349           0011
          DESC: OBJECTION

                  GRANTING MOTION TO ENFORCE ORDER

                  ENFORCING GRANTING TRUSTEES MOTION TO

                  SEVERE AND ORDER DENYING TO SET

                  SUPERCIDIOUS BOND

00184     10/25/2013                 2120   9515           0003

          DESC: COURT CORRESPONDENCE

                  FOURTH COURT OF APPEALS

00189     10/29/2013                 2121   2360           0015
          DESC:

                  TRUSTEE'S REPORT ON PROPERTIES

00191     10/30/2013                 2121   3008           0001
          DESC:

                  COURT OF APPEALS

00192     10/31/2013                 2121   3760           0004

          DESC: AFFIDAVIT

00193     11/04/2013              2121      3764           0002

          DESC: CERTIFICATE

                  OF SERVICE

00194     11/06/2013              2121      6979           0042
          DESC:

                  COPY OF THE SAXS CHILDREN FAMILY TRUST

                  AGREEMENT.

00259     11/08/2013              2148      3093           0004
          DESC:

                  LETTER FROM BINGHAM 8 LEA, P.C. TO

                  JUDGE SPENCER

00195     11/14/2013              2122      1248           0008

         DESC: JURY DEMAND




                                                                                   304
 RUN DATE: 11/20/2015 Bexar County Centralized Docket System P9: 14 PON: DKB4900P

 RUN TIME: 16:06:29
                                                                    JCL: SPPROD


 00196      11/14/2013                2122     1256         0004
           DESC: OBJECTION

                   TO TRUSTEE'S REPORT ON PROPERTIES
 00197     11/14/2013                2122      1246         0002
           DESC: NOTICE

                   APPEARANCE OF COUNSEL
 00198     11/15/2013                2122      3013         0002
           DESC: NOTICE

                   OF APPEARANCE OF COUNSEL

 00199     11/19/2013                2122      3718         0013
           DESC: MOTION TO

                   SHOW AUTHORITY, MOTION TO DISQUALIFY

                   AND MOTION TO STRIKE PLEADINGS

 00200     11/19/2013                2122      3731         0007
           DESC: ANSWER

                   Tri PLAINTIFFS FIRST AMENDED PETITION
 00201     11/20/7013                2122      3921         0001
           DESC: COURT CORRESPONDENCE

                  FROM 4TH COURT OF APPEALS

 00203     11/25/2013                2122     7779         0001
           DESC: COURT CORRESPONDENCE

                  FOURTH COURT OF APPEALS

00204      11/27/2013                2122     9288         0002
           DESC: NOTICE

                  OF DEPOSIT INTO REGISTRY

00205      12/02/2013                2122     9290         0006
           DESC: RESPONSE

                  TRUSTEE'S
00206      12/02/2913                2122     9296         0001
           DESC: COURT CORRESPONDENCE

                  FOURTH COURT OF APPEALS-SANDRA C. SAKS
00207      12/04/2013                2123     0912         0018
           DESC: ANNUAL ACCOUNT

                  FIRST AMENDED

00208      12/04/2013                2123     0780         0004
           DESC: MOTION TO

                  QUASH SUBPOENA

00209      12/04/2013                0200     0784         0002
          DESC: SUBPOENA

                  LFE NICK MCFADIN

00210      12/06/2013              2123       0786         0002
          DESC: COURT CORRESPONDENCE

                  FOURTH COURT OF APPEALS

00211     12/12/2013               2123       6093         0002
          DESC: NOTICE

00212     12/12/2013               2123       6095         0002
          DESC: NOTICE

00213     12/20/2013               2124       0016         0001
          DESC: COURT CORRESPONDENCE

                  FOURTH COURT OF APPEALS
00214     12/23/2013               2124       2737         0002
          DESC:




                                                                                    305
RUN DATE: 11/20/2015 Boxer County Central lied Docket System P0: 15 PGM: DKB4900P

RUN TIME: 16:06:29
                                                                   JCL: SPPROD



                 ADVISORY TO THE COURT

00215      12/24/2013             2124     2739            0001

           DESC: COURT CORRESPONDENCE

                 FOURTH COURT OF APPEALS

00216      12/24/2013             2124     2741            0001

           DESC: COURT CORRESPONDENCE

                 FOURTH COURT OF APPEALS

00217      12/24/2013             2124     2742           0001

           DESC: COURT CORRESPONDENCE

                 FOURTH COURT OF APPEALS

00218      12/30/2013             2124     4292           0001

          DESC: COURT CORRESPONDENCE

                 FOURTH COURT OF APPEALS TO SANDRA C.

                 SAKS

00220     12/31/2013              2124     5626           0001

          DESC: COURT CORRESPONDENCE

                FOURTH COURT OF APPEALS

00219     01/02/2114              2124     5624           0002

          DESC: COURT CORRESPONDENCE

                FOURTH COURT OF APPEALS

00221     02/05/2014              2126     4358           0002

          DESC: NOTICE

                OF STATUS CONFERENCE

00223     03/05/2014              2128     9820           0005

          DESC: COURT CORRESPONDENCE

                DESIGNATION OF SUPPLEMENTAL CLERKS

                RECORD

00222     03/18/2014              2129     0445           0023

          DESC: ORIGINAL PETITION

00224     03/19/2014              2129     0650           0005

          DESC: APPL FOR TEMPORARY RESTRAINING

                AND TEMPORARY INJUNCTION

00225     03/31/2014              2129     8632           0006

          DESC: SUPPLEMENTAL

                TO TRUSTEE'S MOTION FOR ADDITIONAL

                DISCOVERY SANCTIONS AGAINST SANDRA SAKS

00228     04/28/2014              2131     7194           0022

          DESC: DEFENDANT'S

                LEE NICK MCFADIN, III'S SUPPLEMENT TO

                MOTION TO SHOW AUTHORITY, MOTION TO

                DISQUALIFY 8 MOTION TO STRIKE PLEADINGS

00229     04/28/2014              2131     7188           0006

          DESC: ORIGINAL ANSWER

                DEFENDANTS A. CHRIS HEINRICHS, J. BARRET

                T SHIPP AND HEINRIGHS 8 DEGENNARO, PC'S

                ORIGINAL ANSWER, GENERAL DENIAL AND REQU

                EST FOR DISCLOSURE SUBJECT TO DEFENDANTS

                RIGHTS TO COMPEL ARBITRATION

00230     05/08/2014              2132     2150           0004

          DESC: MOTION TO

                ABATE AND COMPEL ARBITRATION AND ANSWER

                SUBJECT TO MOTION (B)




                                                                                    306
 RUN DATE: 11/20/2015 Besar County Centralized Docket System Pa: 16 POM: DKE:4900P

 RUN TIME: 16:06:29
                                                                       JCL: SPPRDD


 00232      07/08/2014                3136       1617           0012

            DESC: ANSWER/RESPONSE

                   RESPONSE IN OPPOSITION TO MOTION TO ABAT

                   E AND COMPEL ARBITRATION

00233       07/25/2014                2137      4677            0006

            DESC: APPL. FOR SALE OF PERSONAL PRO

00234       07/25/2014                2137      4671           0006

           DESC: APPL. FOR SALE OF REAL ESTATE

00235       07/28/2014                2137      3877           0006

           DESC: AMENDED APPLN FOR SALE OF PERS

00236       07/31/2014                2137      4632           0001

           DESC: NOTICE OF APPL SALE OF PERSONA

00237       07/31/2014                2137      4633           0001

           DESC: NOTICE OF APPL SALE OF REAL ES

00238      08/06/2014                 2137      8335           0001

           DESC: NOTICE OF APPL SALE OF PERSONA

00239      08/06/2014                 2137      8336           0001

           DESC: NOTICE OF APPL SALE OF REAL ES

00241      08/13/2014                 2138      3435           0017

           DESC: REPORT SALE OF REAL ESTATE

                   REPORT OF SALE OF REAL PROPERTY

00242      08/13/2014                 0000      0000           0000
           DESC: NO FEE DOCUMENTS

                   REPORT OF SALE OF PERSONAL PROPERTY

00243      08/13/2014                 2138      2843           0003
           DESC:   AFFIDAVIT

                   N. RANDOLPH DAVIS

00244      08/14/2014                 2138      3067           0001
           DESC: RESPONSE

00245      08/14/2014                 2138      3068           0001
           DESC: RESPONSE

00247      08/22/2014                 2139      3044           0042

           DESC: OBJECTION SALE OF REAL ESTATE

                   INTERIM TRUSTEE'S

00248      08/22/2014                 0000      0000           0000

           DESC: ANSWER/RESPONSE

                   ANSWER/RESPONSE OBJECTION REPORT OF SALE

                    OF PERSONAL PROPERTY DIJON PLAZA
00252      08/22/2014                 2139      3087           0044

           DESC: OBJECTION SALE     OF REAL ESTATE
00251      08/26/2014                 2139      1966           0004
           DESC: MOTION TO

                   RECONSIDER DECREE APPROVING INTERIM

                   TRUSTEE'S REPORT    OF SALE OF PERSON
                   PROPERTY

00270      08/27/2014                 2157      4550           0003
           DESC: MOTION

                   AMENDED MOTION TO RECONSIDER THE ORDER

                   CP SALE   OF PERSONAL PROPERTY AND DECREE

                   CONFIRMING SALE OF PERSONAL PROPERTY

00253      09/03/2014                0000      0000            0000
          DESC: mnTiow




                                                                                     307
 RUN DATE: 11/20/2015 Bazar County Centralized Docket System Pg: 17 PGM: DKB4900P
 RUN TIME: 16:06:29
                                                                     JCL: SPPROD



                    MOTION TO QUASH SUBPOENA

 00254      09/03/2014                0000       0000         0000
           DESC: MOTION

                    MOTION DROP AND RE-SET HEARING

 00255      09/03/2014                2139       7114         0002
           DESC: MOTION TO

                    QUASH SUBPOENA

 00256     09/03/2014                 2139       7112         0002
           DESC: MOTION TO

                    TO DROP SETTING AND RE-SET HEARING

 00258     09/16/2014                 2140       7321         0125
           DESC: APPL. FOR

                    EX PARTE RESTRAINING ORDER, TEMPORARY

                    INJUNCTION AND PERMANENT INJUNCTION

 00260     02/05/2015                 2149       7473        0014
           DESC: ANNUAL ACCOUNT

                    INTERIM TRUSTEE'S, ENDING DEC 31 2013
00261      03/11/2715                2152        3107        0013
           DESC: SUPPLEMENTAL

                    TO MOTION TD COMPEL ARBITRATION
00263      04/13/2015                2154        0849        0002
           DESC: NOTICE

                   OF HEARING

                    2011PC3466-13

00262      04/15/2015                0000      0000          0000
           DESC:

                   P/C IN DRAWER

                   P 260
P. 261

00264      04/17/2015                2154      2608          0012
           DESC: ANNUAL ACCOUNT

                   TRUSTEE'S ANNUAL ACCOUNT FOR THE PERIOD

                   ENDED DECEMBER 31, 2014

00265      04/20/2015                2154      6713          0002
           DESC: NOTICE

                   OF HEARING: 5/26/15 0 9:00AM

00266      04/28/2015                2155      0118          0002
          DESC: NOTICE

                   OF HEARING:SUPPLEMENTAL MOTION OF

                   MOVANT, MARCUS ROGERS: MAY 28, 2015

                   10:30AM

00267      04/30/2015                2155      2661          0002
          DESC: NOTICE

                   OF DEPOSIT OF FUNDS IN COURT'S REGISTRY

00268     05/27/2015                 2157      1856          0001
          DESC: NOTICE

00272     07/08/2015                 2159      9553          0001
          DESC: NOTICE

                   FROM SUPREME COURT OF TEXAS

00271     07/09/2015                 2160      0573         0003

          DESC: MOTION FOR RELEASE OF FUNDS IS

                   FPOM COURT'S REGISTRY




                                                                                    308
RUN DATE: 11/20/2015 Bexar County Centralized Docket System Po: 18
                                                                     PGM: DKB4900P
 RUN TIME: 16:06:29
                                                                     JCL: SPPROD



00273       07/23/2015               2161      1543        0029
           DESC: MOTION

                  JUDGMENT CREDITOR'S MOTION TO ORDER DISB

                  URSEMENT OF FUNDS FROM THE REGISTRY OF T

                  HE COURT IN PAYMENT OF JUDGMENT

00274       07/24/2015               2161      1611        0002
           DESC: NOTICE OF HEARING Of

                  MOTION OF MARCUS P ROGERS

00276      08/04/2015                2162     1038         0027
           DESC: MOTION

                  MOTION RECUSAL

00277      08/04/2015                2162     1066         0003
           DESC: MOTION

                  MOTION CONTINUANCE

00278      08/04/2015                2162     1073         0004
           DESC: MOTION

                  MOTION FOR ORDER AUTHORIZING SUBPOENA

00279      08/04/2015                2161     1611         0002
           DESC: NOTICE

                  OF HEARING

00282      08/04/2015                2162     1069         2004
           DESC: MOTION TO

                  TO CONTINUE HEARING ON NOTION TO RELEASE

                  FUNDS

00280      08/05/2015                2162     1077         D002

           DESC: ANSWER/RESPONSE

                  HEINRICHS 8 DE GENNARO'S REQUEST FOR SAN

                  CTIONS IN RESPONSE TO "VERIFIED MOTION F

                  OR RECUSAL AND SUPPORTING BRIEF"

00281      08/11/2015                2162     3199         0003

           DESC: AMENDED

                  REQUEST FOR SANCTIONS IN RESPONSE TO

                  "VERIFIED MOTION FOR RECUSAL AND

                  SUPPORTING BRIEF"

00283      08/14/2015                2162     3202         0010
           DESC: DEFENDANT'S

                  A. CHRIS HEMICHS, J. BARRETT SHIPP AND

                  HEINRICHS 8 DE GENNARO, PC'S RESPONSE TO

                  MARGARET LANDEN SAKS' VERIFIED MOTION

                  FOR RECUSAL AND MOTION FOR SANCTIONS
00284      08/17/2015                2162     3212         0014
           DESC: RESPONSE

                  REPLY TO HEINRICHS 8 DEGENNARO'S AMENDED

                  REQUEST FOR SANCTIONS IN RESPONSE TO

                  "VERIFIED MOTION FOR RECUSAL AND

                  SUPPORTING BRIEF

00285      08/17/2015                2162     3226         0034
           DESC: AMENDED

                  MOTION FOR RECUSAL AND REPLY BRIEF IN

                  SUPPORT OF AMENDED VERIFIED MOTION FOR

                  RECUSAL

00286      08/24/2015                2163     2030         0014
          DESC:




                                                                                     309
 RUN DATE: 11/20/2015 Bexar County Centralized Docket System P8: 19 PGM: DKB4900P
 RUN TIME: 16:06:29
                                                                    JCL: SPPROD



                   VERIFIED RESPONSE TO JUDGMENT CREDITOR'S

                   MOTION TO ORDER DISBURSEMENT OF FUNDS FR

                   OM THE REGISTRY OF THE COURT IN PAYMENT

                   OF JUDGMENT

 00287     08/24/2015              2163        0685          0012
           DESC: RESPONSE

                   TO JUDGMENT CREDITOR'S MOTION TO ORDER

                   DISBURSEMENT OF FUNDS FROM THE REGISTRY

                   OF THE COURT IN PAYMENT OF JUDGMENT
 00288     08/24/2015              2163        1120          0007
           DESC: MOTION

                   JUDGMENT CREDITOR'S AMENDED MOTION TO OR

                   DER DISBURSEMENT OF FUNDS FROM THE REGIS

                   TRY OF THE COURT IN PAYMENT OF JUDGMENT
 00289     08/24/2015              2163        0697          0010
           DESC: COUNTERCLAIM

                   PLEA IN INTERVENTION

 00290     08/25/2015              2163        2026          0004
           DESC: RESPONSE

                    TO MOTION FOR RELEASE OF FUNDS

                  FROM COURT'S REGISTRY

00292      08/28/2015              2163        4643          0015
           DESC: MOTION

                  HEINRICHS 8 DE GENNARO'S MOTION TO STRIK

                  E LANDEN SAKS" PLEAS IN INTERVENTION

00295      09/15/2015             2164        5169          0005
           DESC: MOTION

00296      09/17/2015             2165        3465          0029
           DESC: MOTION

                  JUDGMENT CREDITOR'S SECOND AMENDED MOTIO

                  N TO ORDER DISBURSEMENT OF FUNDS FROM

                  THE REGISTRY OF THE COURT IN PAYMENT OF

                  JUDGMENT

00297      09/18/2015             2165        1063          0016
           DESC: MOTION

                  HEINRICHS 8 DE GENNARO'S AMENDED MOTION

                  TO STRIKE LANDEN SAKS' PLEA IN INTERVENT

                  ION

00298      09/18/2015             2165        1058          0005
          DESC:

                  HEINRICHS 8 DE GENNARO'S TRIAL BRIEF IN

                  SUPPORT OF ITS OBJECTION 70 SANDRA SAKS

                  OR LANDEN SAKS PARTICIPATION IN THE HEAR

                  ING ON THE MOTION TO DISBURSE FUNDS FROM

                  THE REGISTRY OF THE COURT

00300     09/25/2015              2165        4423          0034
          DESC: SUPPLEMENTAL

                  TO RESPONSE TO JUDGMENT CREDITOR'S

                  MOTION TO ORDER DISBURSEMENT OF FUNDS

                  FROM THE REGISTRY OF THE COURT IN

                  PAYMENT OF JUDGMENT

00301     09/25/2015              2165        5287        0002
          DESC: NOTICE




                                                                                    310
RUN DATE: 11/20/2015 Bexar County Centralized Docket System Ps: 20 PGM: DKB4900P

RUN TIME: 16:06:29
                                                                   JCL: SPPROD



                  OF WITHDRAWAL OF OBJECTION TO MOTION FOR

                  RELEASE OF FUNDS FROM COURT'S REGISTRY
00304     09/29/2015               2165      9184           0006

          DESC: APPL. FOR SALE OF PERSONAL PRO

00305     09/29/2015               2165      9193          0007

          DESC: APPL. FOR SALE OF REAL ESTATE

00302     10/01/2015               2165      8642          0001

          DESC: NOTICE SALE OF REAL ESTATE

00303     10/01/2015               2165      8643          0001

          DESC: NOTICE SALE OF PERSONAL PROPER

00306     10/02/2015              2166       0135          0004

          DESC: RESPONSE

                  TO COURT'S REQUEST FOR DOCKET CONTROL

                  ORDER

00307     10/02/2015              2166       0139          0004
          DESC: RESPONSE

                  TO COURT'S REQUEST FOR DOCKET CONTROL

                  ORDER

00308     10/02/2015              2166       0143          0004
          DESC: RESPONSE

                  TO COURT'S REQUEST FOR DOCKET CONTROL

                  ORDER

00310     10/20/2015              2167       0568          0004
          DESC: RESPONSE

                   TO MOTION FOR SANCTIONS

00311     10/23/2015              2167       3830          0002
          DESC: NOTICE

                  OF APPEAL

00312     10/28/2015              2167       4927          0006
          DESC:

                  DECLARATION OF ROYAL B. LEA. III
00313     10/28/2015              2167       4933          0002
          DESC: CERTIFICATE

                  OF SERVICE

00314     10/29/2015              2167       6088          0002
          DESC: CERTIFICATE

                  CERTIFICATE OF SERVICE

00316     10/30/2015              2167       8560          0008

          DESC: AMENDED APPLN FOR SALE OF REAL

00317     10/30/2015              2167       8627          0010
          DESC: DESIGNATION

                  COURT APPOINTED INTERIM TRUSTEE'S

                  DESIGNATION OF EXPERTS

00318     11/03/2015              2167       8010          0002
          DESC: NOTICE OF APPL SALE OF REAL ES

                  (AMENDED)

00319     11/03/2015              2167       8008          0002
         DESC: NOTICE OF APPL SALE OF PERSONA

                  (AMENDED)

00320     11/04/2015              2168       4551          0035
         DESC: REQUEST

                  TO FORWARD CLERK'S RECORD ON APPEAL




                                                                                   311
RUN DATE: 11/20/2015 Bazar County Centralized Docket System Pg: 21 PGM: DKB4900P

RUN TIME: 16:06:29                                                        JCL: SPPROD



                 MARGARET LANDEN SAKS

00321      11/12/2015               2168      4549          0002

           DESC: REQUEST

                 TO FORWARD CLERK'S RECORD ON APPEAL

                 HEINRICHS 8 DE GENNARO, PC



                           +TRIAL          INFORMATION•

 SEQ      DATE FILED           COURT                 SETT. DATE TIME           ATTY



00023     12/19/2011            002                  12/22/2011 09:30AM

          DESC: ORDER SETTING HEARING

                FIRST AMENDED TO REMOVE TRUSTEE ETC

00043     03/01/2012            002                  03/06/2012 09:30AM

          DESC: ORDER SETTING HEARING

                INTERIM TRUSTEE' REPORT

00038     03/06/2012            002                  04/03/2012 01:30PH

          DESC: ORDER SETTING HEARING

                INTERIM TRUSTEE'S REPORT

00051     05/30/2012            002                  07/12/2012 09:30AM

          DESC: ORDER SETTING HEARING

00058     06/29/2012            002                  07/12/2012 09:30AM

          DESC: ORDER SETTING HEARING

00060     07/10/2012            002                  07/12/2012 09:30AM

          DESC: ORDER SETTING HEARING

00068     08/20/2012            002                  08/33/2012 02:00PM

          DESC: ORDER SETTING HEARING

00064     09/05/2012            002                  09/20/2012 01:30PN

          DESC: ORDER SETTING HEARING

00065     09/20/2012            002                  09/20/2012 01:30PM

          DESC: HEARING HELD

                MOTION TO WITHDRAW AS COUNSEL

00083     10/01/2012            002                  10/08/2012 10:30AM

          DESC: ORDER SETTING HEARING

                MOTION TO ENTER 04/02/12 SETTLEMENT

                AGREEMENT REACHED IN MEDIATION AND

                APPROVED BY THE COURT ON 05/08/12

 00084    10/03/2012            002                  10/08/2012 10:30AM

          DESC: ORDER SETTING HEARING

                 APPLICATION FOR DIRECTION FROM THE COURT

 00086     10/05/2012           002                  10/00/2012 10:30AM

          DESC: ORDER SETTING HEARING

                MOTION FOR RULE 13 SANCTIONS

 00087     10/05/2012             002                10/00/2012 10:30AM

          DESC: ORDER SETTING HEARING

                 AMENDED FIAT-MOTION FOR RULE 13 SANCTION

 00088     10/11/2012             002                10/17/2012 04:30PM

          DESC: PROBATE HEARING

                 OBJECTIONS TO THE ORDER COMPELLING

                 ATTENDANCE AT MEDIATION AND ARBITRATION

 00089     10/11/2012              002               10/17/2012 04:30PM

           DESC: PROBATE HEARING

                 OBJECTIONS TO ORDER AUTHORIZING




                                                                                        312
RUN DATE: 11/20/2015 Bexar County Centralized Docket System P0: 22 PGM: DKB4900P

RUN TIME: 16:06:29                                                      JCL: SPPROD



                INTERIM TRUSTEE

00096     11/29/2012              002           12/05/2012 09:30AM           JBS

         DESC: ORDER SETTING HEARING

00098     11/30/2012              002           12/07/2012 09:30AM          MR

          DESC: ORDER SETTING HEARING

00110     01/25/2013              002           02/06/2013 09:30AM

          DESC: PROBATE HEARING

                MOTION WITH OBJECTIONS TO STATUTORY

                PROBATE COURT ENTERED ORDERS WITH

                LACK OF JURISDICTION

00108     01/29/2013              002           02/05/2013 03:50PM

          DESC: ORDER SETTING HEARING

                MOTION WITH OBJECTIONS

00116     02/20/2013              001           03/06/2013 09:30AM

          DESC: ORDER SETTING HEARING

00124     03/14/2013              001              03/18/2013 03:00PM

          DESC: ORDER SETTING HEARING

00125     03/18/2013              001              03/28/2013 02:00PM

          DESC: ORDER SETTING HEARING

00138     06/10/2013              001              06/17/2013 03:00PM

          DESC: ORDER SETTING HEARING

00140     07/12/20'3              002              08/13/2013 02:00PM

          DESC: ORDER SETTING HEARING

                MOTION TO SEVER

00150     08/01/2013              002              08/16/2013 09:30AM

          DESC: ORDER SETTING HEARING

00187     08/15/2013              001              08/16/2013 03:15PM

          DESC: ORDER SETTING HEARING

                MOTION TO SET AMOUNT OF SECURITY

00162     08/19/2013              002              08/26/2013 04:30PM

          DESC: ORDER SETTING HEARING

00169     09/18/2013              001              10/29/2013 02:00PM

          DESC: ORDER SETTING HEARING

                MOTION TO SET AMOUNT OF SECURITY ON

                JUDGMENT FOR REAL PROPERTY

00177     10/10/2013              001              10/29/2013 02:00PM

          DESC: PROBATE HEARING

                TO ENFORCE JUDGMENT AND ORDERS TO EXECTE

00185     10/50/2015              001              11/05/2013 01:45PM

          DESC: ORDER SETTING HEARING

                TRUSTEE'S REPORT

00190     10/30/2013              002              11/05/2013 01:45PM

          DESC: ORDER SETTING HEARING

00202     11/26/2013              001              12/02/2013 03:30PM

          DESC: ORDER SETTING HEARING

                MO'ION FOR ADDITIONAL DISCOVERY SANCTION

                AGAINST SANDRA SAKS

00226     04/01/20:4              001              04/29/2014 02:00PM

          DESC: ORDER SETTING HEARING

                THE. TRUSTEE'S REQUEST FOR ADDITIONAL

                AUTHORITY IN THE TRUSTEE'S REPORT ON

                PROPERTIES, FILED ON OCTOBER 29, 2013,




                                                                                      313
RUN DATE: 11/20/2015 Bexar County Centralized Docket System P0: 23 PGM: DKB4900P

RUN TIME: 16:06:29                                                       JCL: SPPROD



                NICK MCFADIN'S MOTION TO SHOW AUTHORITY,

                MOTION TO DISQUALIFY, AND MOTION TO

                STRIKE PLEADINGS, AND TRUSTEE'S MOTION

                FOR ADDITIONAL SANCTIONS AND SUPPLEMENT

                THERETO.

00227     04/01/2014             001               04/29/2014 02:00PM

          DESC: NOTICE

                TRUSTEE'S REQUEST FOR ADDITIONAL

                AUTHORITY IN THE TRUSTEE'S REPORT ON

                PROPERTIES

00231     06/18/2014             001               07/09/2014 03:OOPM

          DESC: ORDER SETTING HEARING

                MOTION OF DEFENDANT MARCUS ROGERS TO

                ABATE AND COMPEL ARBITRATION

00240     08/07/2014             001               08/13/2014 11:15AM

          DESC: ORDER SETTING HEARING

                APPL. FOR SALE OF REAL PROPERTY AND

                AMENDED APPL. FOR SALE OF PERSONAL

                PROPERTY

00246     OB/20/2014             001               013/26/2014 09:30AM

          DESC: ORDER SETTING HEARING

                APPL. FOR SALE OR REAL PROPERTY,PERSONAL

                PROPERTY, REPORT OF SALE OF REAL AND

                PERSONAL PROPERTY

00250     08/27/2014             001               09/03/2014 11:30AM

          DESC: ORDER SETTING HEARING

                AMENDED MOTION

00257     09/03/2014             001               09/15/2014 02:00PM

          DESC: ORDER SETTING HEARING

                AMENDED MOTION TO RECONSIDER THE ORDER

                OF PERSONAL PROPERTY AND DECREE

                CONFIRMING SALE OF PERSONAL PROPERTY

00275     07/30/2015             001               08/05/2015 11:30AM

          DESC: ORDER SETTING HEARING

00291     08/20/2015             001               09/03/2015 03:OOPM

          DESC: ORDER SETTING HEARING

00293     OB/27/2015             002               09/25/2015 09:00AM

          DESC: ORDER SETTING HEARING

                JUDGMENT CREDITOR'S SECOND AMENDED MOTTO

                TO ORDER DISBURSEMENT OF FUNDS FROM THE

                REGISTRY OF THE COURT

00294     OB/27/2015             002               09/25/2015 09:00AM

          DESC: ORDER SETTING HEARING

                MOTION TO STRIKE

00299     09/14/2015             001               09/25/2015 09:00AM

          DESC: ORDER SETTING HEARING

                AMENDED FIAT ON MOTION TO STRIKE

                LANDEN SAKS PLEA

00309     10/08/2015             001               10/22/2015 02:00PM

          DESC: ORDER SETTING HEARING

00315     10/28/2015             001               12/02/2015 03:30PM

          DESC: ORDER SETTING HEARING




                                                                                       314
RUN DATE: 11/20/2015 Bexar County Centralized Docket System PR: 24 PGM: DK84900P

RUN   TIME:   16:D6:30                                                     JCL: SPPROD



                    INTERIM TRUSTEE'S MOTION FOR SANCTIONS

00322         11/17/2015            001               12/02/2015 03:00PM

              DESC: ORDER SETTING HEARING

                    AMENDED APPL FOR SALE PERSONAL PROP



                           • ORDER          INFORMATION•

 SE0 DATE FILED JUDGE NAME                     VOLUME PAGE PAGE CNT AMOUNT SOF



00001 12/28/2011 TOM RICKHOFF                     2075    5069   0003           0.00

         DESC: DRDER APPOINTING

                  INTERIM TRUSTEE,MARCUS ROGERS

00002 01/03/2012 TOM RICKHOFF                     2075    7633   0003      100000.00

         DESC: ORDER APPROVING BOND

00003 03/12/2012 TOM RICKHOFF                     2079    9879   0002           0.00

         DESC: AGREED ORDER

                  GRANTING LAUREN SAKS' SPECIAL EXCEPTIONS

                  TO DIANA G. FLORES' FIRST AMENDED ANSWER

00004 03/12/2012 TOM RICKHOFF                     2079    9881   0002           0.00

         DESC: ORDER GRANTING

                  MOTION TO COMPEL ORAL DEPOSITION OF NON

                  PARTY WITNESS,JON SANDIDGE

00005 03/12/2012 TOM RICKMOFF                     2079    9883   0002           0.00

         DESC: ORDER GRANTING

                  LAUREN SAKS' MOTION TO COMPEL PRODUCTION

                  FROM DIANE M FLORES AND SANDRA SAKS

00006 05/08/2012 TOM RICKHOFF                     2083    7322   0002           0.00

         DESC: ORDER APPROVING

                  SETTLEMENT AGREEMENT

00007 08/31/2012 TOM RICKHOFF                     2093    6906   0003           0.00

         DESC: ORDER AUTHORIZING

                  INTERIM TRUSTEE

00008 09/05/2012 TOM RICKHOFF                     2094    3301   0003           0.00

         DESC: ORDER

                  COMPELLING ATTENDANCE AT MEDIATION AND

                  ARBITRATION

00009 09/20/2012 GLADYS B. BURWELL                2094    8465   0001           0.00

         DESC: MOTION      TO
00010 10/16/2012 TOM RICKHOFF                     2096    5511   0002           0.00

         DESC: ORDER DENYING

                  MOTION TO ENTER 04-02-2012 SETTLEMENT

                  AGREEMENT REACHED IN MEDIATION AND

                  APPROVED BY THE COURT 05-06-2012

00011 12/06/2012 TOM RICKHOFF                     2099    5389   0002           0.00

         DESC: ORDER TO

                  SERVED SANDRA C SAKS BY EMAIL

00012 12/06/2012 TOM RICKHOFF                     2099    5391   0002           0.00

         DESC: ORDER -0

                  CORRECT OCTOBER 16, 2012 ORDER DENYING

                  MOTION TO ENTER APRIL 2, 2012 SETTLEMENT

                  AGREEMENT REACHED IN MEDIATION AND

                  APPROVED BY THE COURT MAY 8, 2012

00013 12/07/2012 TOM RICKHOFF                     2099    5393   0001           0.00
         DESC: ORDER




                                                                                         315
RUN DATE: 11/20/2015 Boxer County Centralized Docket System Pe: 25 POM: DKB4900P

RUN TIME: 16:06:30                                                  JCL: SPPROD



              ON APPLICATION FOR DIRECTION FROM THE

             COURT

00014 02/11/2013 TOM RICKHOFF                 2103    0672   0002       0.00

       DESC: ORDER

              OF REFERRAL

00015 03/28/2013 POLLY JACKSON SPENCE         2106    2086   0003       0.00

       DESC: ORDER

              TO CONFIRM ABRBITRATION AWARD

00016 05/07/2013 POLLY JACKSON SPENCE         2106    5840   0081       0.00

       DESC: ORDER CONFIRMING

              AWARD OF ARBITRATOR AND FINAL JUDGMENT

00017 06/17/2013 POLLY JACKSON SPENCE         2111    3926   0001       0.00

       DESC: ORDER

              OVERRULING OBJECTIONS TO ARBITRATION

              AWARD AND MOTION TO VACATE.

00018 07/01/2013 POLLY JACKSON SPENCE         2112    4125   0003       0.00

       DESC: TEMP. REST. ORDER

00019 07/08/2013 POLLY JACKSON SPENCE         2112    7915   0001       0.00

       DESC: ORDER DENYING

              MOTION FOR NEW TRIAL

00020 08/16/2013 POLLY JACKSON SPENCE         2115    9774   0004       0.00

       DESC: CONTEST

              TRUSTEE'S CONTEST TO AFFIDAVIT OF

              INDIGENCE AND TO CLAIMED NET WORTH FOR

              SUPERSEDEAS BOND

00021 08/16/2013 POLLY JACKSON SPENCE         2115    9778   0002       0.00

       DESC: ORDER

              ON MOTION TO ENFORCE

00022 09/05/2013 POLLY JACKSON SPENCE         2117    5194   0002       0.00
       DESC: ORDER

              SUSTAINING CONTESTS TO AFFIDAVIT OF

              INABI , ITY TO PAY COSTS

00023 09/17/2013 POLLY JACKSON SPENCE         2118    1043   0003       0.00

       DESC: ORDER SRANTING

              MOTION TO ENFORCE

00024 09/17/2013 POLLY JACKSON SPENCE         2118    1046   0004       0.00

       DESC: ORDER

              OF SEVERANCE

00026 09/24/2013 POLLY JACKSON SPENCE         2120    D759   0004       0.00
       DESC: ORDER DENYING

              MOTION TO STRIKE INTERVENTION

00025 09/30/2013 POLLY JACKSON SPENCE         2119    3417   0001       0.00

       DESC: ORDER

              NONSU'TING CASE WITHOUT PREJUDICE

00027 11/05/2013 POLLY JACKSON SPENCE         2122    1709   0003       0.00

       DESC: ORDER

              ON DISCOVERY

00028 11/14/2013 POLLY JACKSON SPENCE         2122    1712   0069       0.00

       DESC: ORDER

              IN AID OF ENFORCEMENT OF JUDGMENT

00029 04/29/2014 POLLY JACKSON SPENCE         2131    7216   0001       0.00

       DESC: ORDER DENYING




                                                                                   316
RUN DATE: 11/20/2015 Bexar County Centralized Docket System Pg: 26 PGM: DKB4900P

RUN TIME: 16:06:30                                                    JCL: SPPROD



              MTN BY DEFENDANT LEE NICK MCFADIN, LLL

               TO SJOW AUTHORITY, MTN TO DISQUALIFY, AN

               D MTN TO STRIKE PLEADINGS

00030 06/18/2014 POLLY JACKSON SPENCE          2134   6951   0002         0.00

        DESC: ORDER GRANTING

               HEARING ON JULY 9. 2014

00051 08/26/2014 POLLY JACKSON SPENCE          2139   1677   0002         0.0D

        DESC: ORDER AUTHORIZING SALE OF PERS

00032 38/26/2014 POLLY JACKSON SPENCE          2139   1679   0002         0.00

        DESC: ORDER AUTHORIZING SALE OF REAL

00033 D8/26/2014 POLLY JACKSON SPENCE          2139   1681   0002         0.00

        DESC: DECREE CONFIRMING SALE

               OF REAL PROPERTY

00034 08/26/2014 POLLY JACKSON SPENCE          2139   1683   0002          0.00

        DESC: DECREE CONFIRMING SALE

               OF PERSONAL PROPERTY

00035 06/04/2015 KELLY M. CROSS                2157   7637   0003          0.00

        DESC: ORDER

               ON MOTION TO ABATE AND COMPEL ARBITRATI-

               ON

00036 07/24/2015 KELLY M. CROSS                2161   4242   D002          0.00

        DESC: NOTICE

               OF HEARING

00037 08/05/2015 KELLY M. CROSS                2161   9086   0002          0.00

        DESC: ORDER

               DECLINING VERIFIED MOTION FOR RECUSAL 8

               SUPPORTING BRIEF

00038 08/21/2015 DAVID PEEPLES                 2163   0151   0002          0.00

        DESC: ORDER DENYING

               MOTION TO RECUSE AND DENYING SANCTIONS

00039 09/25/2015 KELLY M. CROSS                2165   6518   0002     331879.97

        DESC: ORDER AUTHORIZING DISBURSEMENT

00040 09/25/2015 KELLY M. CROSS                2165   6520   0001          0.00

        DESC: ORDER

               STRIKING INTERVENTION

00041 10/12/2015 KELLY M. CROSS                2166   5560   0005          0.00

        DESC: ORDER FOR

               DOCKET CONTROL

00042 10/22/2015 KELLY M. CROSS                2167   1716   0002          0.00

        DESC: ORDER GRANTING

               RELEASE OF FUNDS FROM COURT'S REGISTRY



                              • BOND       INFORMAT1ON•

 SE0      DATE FILED      PRINCIPAL



00001     01/03/20I7      MARCUS ROGERS

   AGENT: SHERRI L. SCHRAER                                    AMOUNT:     100000.00

  SURETY: WESTERN SURETY CO.

  REASON: INTERIM TRUSTEE OF SAKS                                   FORM: CORP
  RELEASE DATE:




                                                                                       317
           TAB 2

ORDER STRIKING INTERVENTION
                                         NO. 2011-PC-3466

LAUREN SAKS, a/k/a GLORIA LAUREN                                   IN THE PROBATE COURT
NICOLE SAKS, Plaintiff,

V.                                                                 NO. 1

DIANE M. FLORES AND,
SANDRA GARZA DAVIS f/k/a
SANDRA C. SAKS, Defendants                                         BEXAR COUNTY, TEXAS

                                  ORDER STRIKING INTERVENTION

         On September 25, 2015, the court came on to hear Heinrichs & De Gennaro's Amended

Motion to Strike Landen Saks' Plea in Intervention. Heinrichs & De Gennaro, P.C., ("H&D"),

Movant, appeared in person and by and through its attorney. Landen Saks, Respondent, appeared

by and through her attorney of record.

         Following the announcements from the parties, the court heard, having read the

pleadings, heard the argument of counsel and finds the Motion to Strike the Intervention well

taken.

         It is therefore ORDERED that Land Saks "Verified Plea in Intervention" be and is hereby

stricken pursuant to Tex. R. Civ. P. 60.

         All relief not expressly granted, is denied.

         Signed this 25th day of September, 201


                                                Kelly oss
                                                Judge Presiding

PREPARED BY:

Heinrichs & De Gennaro, P.C.
100 NE Loop 410, Suite 1075
San Antonio, Texas 78216
                                                                   MOB
Telepho          66-0900                                             SEP 25 2015
Facsi              -0981

B
                      or, of Counsel
                   No. 22151400

         AW ris Heinrichs
         State Bar No. 09382500
         chrish(iiTheinrichslaw.corn

                                               VO2 1 bSPb520
                                                                                             6
            TAB 3

   ORDER TO DISBURSE FUNDS
FROM THE REGISTRY OF THE COURT
   IN PAYMENT OF JUDGMENT
                                      NO. 2011-PC-3466

LAUREN SAKS, a/k/a GLORIA LAUREN                                    IN THE PROBATE COURT
NICOLE SAKS, Plaintiff,

V.                                                                  NO. 1

DIANE M. FLORES AND,
SANDRA GARZA DAVIS f/k/a
SANDRA C. SAKS, Defendants                                          BEXAR COUNTY, TEXAS

                      ORDER TO DISBURSE FUNDS FROM
              REGISTRY OF THE COURT IN PAYMENT OF JUDGMENT

       On this day the Court heard the Judgment Creditor's Motion to Order Disbursement of

Funds from the Registry of the Court in Payment of Judgment filed by Heinrichs & De Gennaro,

P.C., a professional corporation. The Movant appeared in person and by through its attorney. The

Trustee of the Saks Children's Family Trust a/k/a the Saks Children's Trust and/or ATFL&L,

appeared in person and by and through his attorney. Sandra C. Saks and Landen Saks were

notified of the hearing but failed to appear/appeared in person and/or by and through their

attorney.

       After reviewing the pleadings on file and having heard the evidence and the argument of

counsel, the court finds the Motion to be well taken and should be GRANTED.

       IT IS THEREFORE ORDERED that Gerard Rickhoff, County Clerk of Bexar County,

Texas, Trustee, issue from funds maintained by the clerk in the registry of the court on behalf of

the Saks Children's Family Trust a/k/a the Saks Children's Trust and/or ATFL&L, a check

payable to Heinrichs & De Gennaro, P.C., 100 NE Loop 410, Suite 1075, San Antonio, Texas

78216, in the amount of $331,879.97, as payment in full of Heinrichs & De Gennaro, P.C.'s

Judgment against the Saks Children's Family Trust a/k/a the Saks Children's Trust and/or

ATFL&L pursuant to Tex. Prop. Code §52.001 and Tex. Civ. Prac. & Rem. Code §31.002.




                                                                                               4
                        V02 I b5Pb5 18                                                               Mfr
                       Signed this                           a<                        day of September, 2015.




  SUBMITTED BY:

  Heinrichs & De Gennaro, P.C.
  100 NE Loop 410, Suite 1075
  San Antonio, Texas 78216
  Telephone: (210) 366-0900
  Facsimile: (210) 366-0981




                                       , of Duns
                               r No. 22151400
                      jona anygheinrichslaw.com
                      A. Chris Heinrichs
                      State Bar No. 09382500
                      chrish(a),heinrichslaw.com
                                                                                                                                                TONED
                                                                                                                                                SEP 2 6 2015




U .1.11,NTS :mks 00,h5r ( not •111-4-I-10 /Ildr Char ra 131sloosc Fundt from RegLadr, of tho Coon
                                                                                                  at Pacrocre of tddgolord - 08 03 I! doc




                                                                                                                                            2
                                                   V02 I b5Pb5 1(1
                                                                                                                                                               5
       TAB 4

TRANSCRIPT OF HEARING
       9-25-15
                      REPORTER'S           RECORD
2                              VOLUME 1 OF 1
                                                           FILED IN
3                                                  4th COURT OF APPEALS
                     TRIAL COURT CAUSE NO. 2011-PC-3466
                                                      SAN ANTONIO, TEXAS
4                                                   11/23/2015 10:27:03 AM
                                                       KEITH E. HOTTLE
5    LAUREN SAKS, a/k/a GLORIA             )      IN THE PROBATE
                                                             Clerk      COURT
     LAUREN NICOLE SAKS                    )
6                                          )
     VS.                                   )      NUMBER 1
7                                          )
     DIANE M. FLORES AND SANDRA            )
8    GARZA DAVIS, a/k/a SANDRA C. SAKS     )      BEXAR COUNTY, TEXAS
9
10                MOTION TO STRIKE PLEA IN INTERVENTION;
                          MOTION TO DISBURSE FUNDS
11                          SEPTEMBER 25, 2015
12

13
14

15

16
17
18

19
20                    On the 25th day of September, 2015, the
21   following proceedings came on to be heard in the

22   above-entitled and numbered cause before the HONORABLE KELLY

23   M. CROSS, Judge Presiding, held in San Antonio, Bexar County,

24   Texas:
25                    Proceedings reported by Machine Shorthand.




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
 1
 2                APPEARANCES
 3
             MR. JONATHAN YEDOR
4            BAR 22151400
             HEINRICHS & De GENNARO, PC
 5           100 NE Loop 410, Suite 1075
             San Antonio, Texas 78216
6            (210) 366-0900; Fax (210) 366-0981,
                Attorney for Heinrichs & DeGennaro, PC;
 7

8            MR. ROYAL B. LEA, III
             BAR 12069680
 9           BINGHAM & LEA, PC
             319 Maverick Street
10           San Antonio, Texas 78212
             (210) 224-1819; Fax (210) 224-0414,
11              Attorney for Marcus Rogers, Interim Trustee;
12
             MR. MARCUS P. ROGERS
13           BAR 17179700
             LAW OFFICE OF MARCUS P. ROGERS
14           2135 E. Hildebrand
             San Antonio, Texas 78209
15           (210) 736-2222; Fax (210) 881-0200,
                Interim Trustee of the Saks Children Family
16              Trust;
17
             MR. PHILIP M. ROSS
18           BAR 17304280
             1006 Holbrook Road
19           San Antonio, Texas 78218
             (210) 326-2100,
20              Attorney for Margaret Landen Saks;
21
             MS. SANDRA SAKS
22
23

24
25




     CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                BEXAR COUNTY COURTHOUSE
        SAN ANTONIO, TEXAS 78205   (210) 335-2359
1                  CHRONOLOGICAL INDEX OF PROCEEDINGS
     September 25, 2015                                        Page
2
     Appearances                                                 1
3
4    Motion to Strike   Plea in Intervention:
          Argument by   Mr. Yedor                                 2
5         Argument by   Mr. Ross                                 12
          Argument by   Mr. Yedor                                25
6         Argument by   Mr. Ross                                 29
7    Ruling                                                      30
8
     Motion to Order Disbursement of Funds:
9         Argument by Mr. Yedor                                  31
10   Ruling                                                      34
11
     Proceedings Adjourned                                       36
12
13
14

15

16
17
18

19
20
21
22

23
24

25




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
 1                    EXHIBIT INDEX
 2
      * * * NONE MARKED, OFFERED, OR ADMITTED * * *
 3
4
5

 6
 7
 8
 9
10
11
12

13
14
15

16
17

18

19
20
21
22

23
24

25




     CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                BEXAR COUNTY COURTHOUSE
        SAN ANTONIO, TEXAS 78205   (210) 335-2359
1            ALPHABETICAL INDEX OF WITNESSES
2
3
4

5
6           * * * NO TESTIMONY PROFFERED * * *
7
8

9
10
11

12
13
14
15

16
17

18

19
20
21

22
23

24

25




     CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                BEXAR COUNTY COURTHOUSE
        SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                       1

1                            SEPTEMBER 25, 2015
 2                    THE COURT: This Court is calling 2011-PC-3466.
3    We have a Motion to Strike Intervention, I'm imagining an
4    intervention, and a Motion to Distribute Funds.
5                     Please make appearances for the record.
6                     MR. YEDOR: Jonathan Yedor, for Heinrichs and
 7   DeGennaro, PC, Movants in the Motion to Strike Intervention,
8    Movants in the Motion to Disburse Funds from the Registry of
9    the Court.
10                    MR. ROSS: Morning, Judge. Philip Ross,
11   representing Lauren Saks -- or Landen Saks, who's the
12   Intervenor and also the Respondent on the Motion to Withdraw
13   Funds.
14                    THE COURT: So since you have a motion for
15   intervention, I believe you go first.
16                    MR. YEDOR: Your Honor, may I be heard, please?
17   Actually the intervention is on file unless you strike it
18   under Rule 260. So it is actually our Motion to Strike the
19   Intervention.
20                    THE COURT: Okay.
21                    MR. ROSS: I would concur with that, Your
22   Honor. It's a Plea in Intervention, and I believe it's
23   effective unless it's striken.
24                    THE COURT: Okay.

25                    MR. YEDOR: Your Honor, before I begin, may I




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                     2

1    approach the Court?
 2                  THE COURT: Yes.
 3                  MR. YEDOR: I've had -- I've taken the liberty
4    of putting together a notebook that contains the Plea in
5    Intervention, our Motion to Strike, the fiat setting the
6    matter for hearing this morning, then the authorities related
7    to the matters we're here on before the Court.
8                   THE COURT: Okay.
 9                  MR. YEDOR: Judge, our burden under Rule 60 to
10   strike the intervention is threefold. We have to show that
11   the intervenor has no justiciable interest in the subject
12   matter, or that the intervention would likely complicate the
13   case, or that the intervention was filed too late. All three
14   of those conditions exist.
15                  Landen cannot establish a justiciable interest
16   as a precondition to intervention because she cannot show an
17   ability to defeat all or part of the recovery which we seek.
18   The intervention relates to the Motion to Disburse Funds from
19   the Registry of the Court. It relates to a final,
20   nonappealable motion. It -- excuse me, Judge. It is a
21   post-judgment proceeding. The issues relating to or arising
22   out of and resolving the firm's right to recover attorney's
23   fees have been resolved.

24                  They've been resolved in -- first of all,
25   resolved in a mediated settlement agreement. They were




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      3

1 resolved in an arbitration relating to the mediated settlement
 2   agreement. They were -- they relate to a final judgment
3 confirming the arbitration award and an appeal confirming the
4    judgment. Landen Saks and Marcus Rogers, interim trustee of
5    the trust, were all parties to the arbitration, to confirming
6    the arbitration award which resulted in the final judgment,
7    and the appeal. Any complaint that any of these parties,
8 Landen or the trustee may have had as to the award of fees has
9    been lost, because it was never asserted. It was never made.
10   It was -- it is now barred by the doctrine of res judicata.
11                  What we are doing in intervening, what Ms.
12   Saks, Landen Saks is doing in intervening is making an
13   impermissible collateral attack on valid, binding final
14   judgment. And what she is attempting to do, and this goes
15 back to the very basis of the arbitration award, she is
16   attacking the arbitration award, which now, obviously, comes

17 too late. Because she was a party to all the proceedings and
18   because the trustee was a party to all of the proceedings,

19 neither she nor the trustee can attack that award because of
20   the application of these doctrines, and therefore she does not
21   have a justiciable interest., In short, she has no standing.
22 She cannot assert a legal basis for circumventing or avoiding
23   the judgment in Heinrichs and DeGennaro's favor.
24                  We believe the intervention will unduly
25   complicate the case, is an alternative ground for striking the




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      4

 1   intervention. It will interject parties that don't belong,
 2   theories that don't apply, arguments that shouldn't be made,
 3   all at a time when we're dealing with post-judgment relief and
4    not what they are attempting to do, and that is collaterally
5    attack the final judgment. So I think the second element,
6    unduly complicate the case, is met.
7                    The third ground for striking the intervention
8    would be the filing of the final judgment makes it too late to
9    intervene. The authorities are there in our notebook, they're
10   in our motion. But essentially it is this: If there is a
11   final judgment, filing an intervention after final judgment
12   comes too late. There are two exceptions. They don't apply
13   to the circumstances of this case.
14                   Therefore, because Landen cannot show a
15   justiciable interest, because she would unduly complicate the
16   motion, this isn't even a case, it's just a post-trial motion
17   to recover part of a judgment, and because she has filed her
18   intervention too late, we believe the Court should strike the
19   intervention.
20                   But Mr. Ross didn't stop. In his Plea in
21   Intervention, in attempting to simply assert the reasons why
22   his client has a right to intervene, he's made six separate
23   arguments which we think it necessary to address to support
24   our request that the Court strike the intervention.
25                   He argues that the trust cannot be sued.




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                     5

1    That's why his client also has a basis for relief. Well, he's
2    technically correct, but he is totally misreading or ignoring
3    the circumstances of this case. A trust cannot be sued, you
4    really have to sue the trustee. But in the context in which
5 he is making the argument, he's making the argument in the
6 underlying lawsuit that resulted in the mediation that
7    resulted in the arbitration that resulted in the final
8    judgment we're now trying to enforce.
9                   In the underlying lawsuit, the trust wasn't
10   sued. The trustee, Diana Flores, was sued. The settlor,
11   Sandra Garza, was sued. In the mediated settlement, the
12   trustee, Marcus Rogers was a party to the mediated settlement
13   agreement. Landen was a party to the mediated settlement
14   agreement. It was not relevant and it's misleading and it's a
15   red herring to argue that the trust wasn't a party to the
16   original suit for two reasons. First of all, the trustee was
17   a party to the original suit. And secondly, what the

18 arbitration did was confirm and enforce the mediated
19   settlement agreement to which the trustee was a party. So his
20   argument that the trust wasn't a party to the original
21 proceeding bears no weight and should be disregarded.

22                  His second argument was that the trust was not

23   a party to the case. The same argument applies. The first
24   time he says the trust can't be sued, the second argument he

25   makes is that the trust was not a party to the case. I've




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                       6

1    already given my arguments why that is a bad argument.
2                     The third argument he makes is the trustee was
3    not a party to the case. Well, the trustee was a party to the
4    case as originally sued. Diana Flores. But that's not really
5    relevant, because what is before the Court is a final judgment
6    confirming an arbitration award that dealt with a mediated
7    settlement agreement to which the trustee was a party. So
8    again, he's picking at these little bitty acts that are
9    totally irrelevant in an attempt to create standing which
10   doesn't exist.
11                    Argument number four is the judgment is not
12   against the trustee. This is probably a fair argument, but
13   it's an incomplete argument for this reason: Although the
14   order, the arbitration award orders the trust to pay fees, and
15   although the judgment confirming the award orders the trust to
16   pay fees, because Marcus was a part of the mediated settlement

17   agreement as interim trustee, because he participated in the
18   arbitration, and because he participated in confirming the
19   arbitration award as a final judgment, and because he
20   participated in Landen's appeal of that final judgment, he was
21   in effect a participant in every step of the proceeding. And
22   under the misnomer doctrine, our judgment against the trust is

23   good because Marcus is truly a party in interest and he was a

24   participant. And our authorities are cited in our motion. So

25   this argument that we didn't get a judgment against the




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                        7

1    trustee is true, but it's not relevant based upon Marcus's
2    participation and how misnomer works.

3                     Argument number five is the other beneficiaries
4    of the trust are not parties. This is is the argument that
5    really struggled with most because I don't understand it.
6    think I'm going to guess at what he's saying. At some point
7    in time Sandra Saks, the settlor, adopted children. They
8    became beneficiaries under the trust. The problem with his
 9   argument is this: It has no bearing upon what we're doing
10   here today. We, first of all, don't have any evidence before
11   the Court that this -- that there were beneficiaries added to
12   the trust. All we have is an allegation in a pleading. And
13   it's not clear, because I'm having to guess that that's what
14   he's saying.
15                    Secondly, it makes no difference whether they
16   were made beneficiaries of the trust, because the award,
17   arbitration award and the final judgment, preceded the adding
18   of those beneficiaries All of the lawsuit was filed, the
19   mediated settlement agreement was entered into, the
20   arbitration was conducted all before any beneficiaries were
21   added. So the after-the-fact addition of beneficiaries can't
22   affect the finality of the award upon which the judgment was

23   based.
24                    Argument number six is where we're probably
25   going to spend most of your morning this morning, and that is




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                       8

 1   that this is a spendthrift trust, and therefore the parties
 2   could not agree to pay Landen's debts out of the spendthrift
3    trust, or any beneficiary's debt out of spendthrift trust,
4    because that couldn't be done. This is all premised on a
5    legal foundation that doesn't exist. This spendthrift trust
6    argument is not a good argument, because it comes too late.
7    Two reasons. Number one, it comes too late. If Landen was
 8   going to object to the mediated settlement agreement as
 9   containing the provision awarding fees and expenses to
10   Heinrichs and DeGennaro, she was required to do so in the
11   mediated settlement agreement -- excuse me, in the arbitration
12   enforcing the mediated settlement agreement. This, she failed
13   to do.
14                    At that point, when the arbitration award was
15   made, any complaint she had about a spendthrift trust came too
16   late. Because now it's the arbitrator making the award of
17   fees and expenses. And even though he may have been making an
18   award based on a provision in an agreement that could
19   otherwise be attacked as being unenforceable, by virtue of him
20   making that award, it became unassailable. That is the law of
21   arbitration. Landen had her chance in the arbitration to
22   complain about the condition of the mediated settlement
23   agreement. She didn't do so. The arbitrator made the award,
24   and it became final and unassailable.
25                    Same when the judgment of this Court confirmed




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      9

     the award and made it the judgment of this Court. It was too

     late for Landen to complain. But she didn't. That judgment
     is res judicata to the legal argument she's trying to make
     now.

                    Finally, in arguing that the spendthrift trust
     provision prevents Heinrichs and DeGennaro from collecting its

     judgment, what Landen is doing is she is attacking a judgment
     in a post-judgment collection proceeding. If this is not a

     direct attack on the judgment, it is a collateral attack. And
10   under the authorities cited in our Motion to Strike, she
11   cannot conduct an impermissible collateral attack on the
12   judgment.
13                  But there's another reason why the attorney's
14   fee award stands. If you will read the arbitration award, the
15   arbitrator found, in addition to what the settlement agreement
16   provided and what was reasonable and necessary fees, he found
17   that the fees generated by Heinrichs and DeGennaro greatly
18   benefitted the trust. The findings provide that without the
19   efforts of Heinrichs and DeGennaro, the trust -- let me stop
20   and say this again. Because of the efforts of the law firm in
21   representing Lauren's interest, the firm was able to collect
22   for the trust two -- approximately $2.5 million worth of
23   property. The arbitrator found that because of this
24   significant benefit conferred upon the trust, the fees that
25   the firm incurred in recovering these assets for the trust




            CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                       BEXAR COUNTY COURTHOUSE
               SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                    10

 1   should be paid out of the trust.
 2                  The Property Code provides in Section 114.064
 3   that the Court has discretion to award fees in disputes
4    relating to trusts that are fair and just. This arbitration
5    finding by the arbitrator regarding the efforts of the firm,
6    its accomplishments and benefits to the trust, fits right in
7    with the authority to grant these under Section 114.064. So
8    there's an alternative basis. Not only was it a settlement
 9   agreement, a negotiated term of the settlement agreement, it
10   exists independently by statute. For all of these reasons,

11 the spendthrift trust argument is another red herring that
12   needs to be ignored.
13                  Finally, Landen argues that she can step into
14   the shoes of the trustee because of the trustee's failure to
15   act in challenging fees that were awarded in the proceeding.

16 And that is the basis of her intervention. She has to create
17 a reason for standing. There must be something other than a
18   desire to jump into the middle of the lawsuit. So

19 disregarding that she hasn't met the three elements that would
20   disqualify her from intervening, she is arguing before you
21   that she wants to do what the trustee hasn't done.
22                  But to make that argument, she is subject to
23 where we stand in the proceedings right now. Where we stand
24   right now is if she were to step into the shoes of the
25   trustee, the same defenses we have against her as a




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      11

 1   participant would apply to the trustee as a participant. Res
 2   judicata. Collateral estoppel. Finality of the arbitrator's
 3   award. All of these would apply if she were to become the
4    trustee. So what bars her, bars the trustee. And therefore
5    her basis for intervening in and stepping into the shoes of
6    the trustee to do something that hasn't been done don't apply.
7    And if they did apply, she would be barred from seeking the
8    relief she's seeking, which is to prevent the firm from
 9   collecting its fees.
10                  My final point in attacking the motion to
11   intervention, or Plea in Intervention, excuse me. Plea in
12   Intervention, is this: To the extent it has been based on
13   affidavits, the affidavits in support of the Plea are
14   defective. Landen's affidavit is just mere conclusion. It
15   states no facts to show what knowledge she has. She just
16   concludes. So we are objecting and asking the Court to
17   sustain our special exceptions to her -- Landen's affidavit.
18                  Sandra's affidavit is both defective becasuse
19   it's conclusory and because it doesn't belong. Sandra has no
20   standing. She is not a party to this proceeding. She is not
21   intervening. Her affidavit attempting to add credibility to
22   the Plea in Intervention is irrelevant, and we think it should
23   be striken.
24                  Thank you.
25                  MR. ROSS: Want me to stand or sit?




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      12

1                   THE COURT: Go ahead and stand.
 2                  MR. ROSS: Judge, this is not an ordinary type
3    of situation that comes up often in litigation, where a
4    purported judgment debtor attempts to collect a judgment from
5    a trust based on a void judgment. But that is what we have
6    here. And I found one case where something similar occurred,
7    and the Court of Appeals said an award of judgment against a
8    trust cannot be collected.
 9                  THE COURT: Why it is void?
10                  MR. ROSS: It's void because it's a judgment
11   against a trust rather than a trustee. And the trust itself
12   is not a person. It's just an    it's a -- let me read it
13   from the case I cited.
14                  It's a relationship -- this is a quote from the
15   Texas Supreme Court in Huie, H-U-I-E, versus Deshazo,
16   D-E-S-H-A-Z-O. Quote, The term "trust" refers not to a
17   separate legal entity but rather to the fiduciary relationship
18   governing the trustee with respect to trust property. And
19   that's Cause Number (sic) 922 S.W.2d 920 at page 926, a 1996
20   case, holding that treating a trust rather than the trustee as

21   the attorney's client would be inconsistent with the law of
22   trusts.
23                  Then citing Malooly Trust versus Juhl, It's
24   M-A-L-O-O-L-Y, Trust versus J-U-H-L, 186 S.W.3d 568, State of
25   Texas Supreme Court case, 2006, states that the -- a claim




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      13

1    against a trust as a judgment debtor is -- is invalid. It
 2   states that the general rule in Texas and elsewhere has long
3    been that suits against a trust must be brought against its
4    legal representative, the trustee.
5                   Now, I filed a copy of the trust this morning,
6    because I was checking the record and I didn't see where there
7    was a real legible copy. It's been filed in the appendix of
8    the appeal in this case, but I filed a supplement this morning
9    with a copy of the trust that I would like the Court to take
10   judicial notice of.
11                  MR. YEDOR: And we would object based on
12   relevancy grounds, Your Honor. This proceeding has nothing to
13   do with the enforceability of the provisions of the trust. I
14   think if the purpose in offering the document is to establish
15   it's a spendthrift trust, there's no really argument on that.
16   But again, this trust has nothing to do with the proceedings
17   because of the finality of the judgment that's before the
18   Court today.
19                  THE COURT: But you would stipulate that it's a
20   spendthrift trust.

21                  MR. YEDOR: It has a spendthrift clause. We
22   will stipulate to that, Your Honor.
23                  MR. ROSS: I'd like to tender the trust to the
24   Judge. And it's on page 10, paragraph 4.7 has the spendthrift
25   provision for you to verify.




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                       14

1                     May I approach?
2                     THE COURT: Yes.
3                     MR. ROSS: I've given a copy to opposing
4    counsel.
5                     THE COURT: Page 10?
6                     MR. ROSS: Page 10. Paragraph 4.7.
7                     MR. YEDOR: Judge, we would also object on the
8    basis that he's asking you to take judicial notice of
9    something that I don't think you can take judicial notice of.
10   It is a document that's not common knowledge in the public
11   arena. It's not a court-filed document in this proceeding.
12   It's not a document that has been proved up by other sources
13   to show accuracy or trustworthiness. But most importantly,
14   it's not the proper subject of judicial notice. So we would
15   obejct on that basis, as well.
16                    THE COURT: You only get one attorney at a
17   table.
18                    Mr. Ross, what do you have to say?
19                    MR. ROSS: Your Honor, the trust is purportedly
20   the judgment debtor. And we would offer this trust document

21   into evidence to show the identity of the trust itself. Which
22   is basically the relationship between the trustee and the

23   property that's in the trust.

24                    I have the judgment settlor with me, who can

25   verify that this is the trust that she established in 1991. I




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      15

1    also have Marcus Rogers, who is the interim trustee, who can
 2 verify that this is the trust document that he is relying on
3    as a basis for his authority to deal with the trust property.
4                   THE COURT: I'm going to defer my ruling until
5    the end of your argument, Mr. Ross. Please continue.
6                   MR. ROSS: Okay.
7                   Mr. Yedor states that Landen Saks has no
8    interest in this matter. Landen Saks was not a party to the
 9 original suit by her sister Lauren against her mother and her
10   aunt. Her aunt was Diana Flores, the trustee. That lawsuit
11 was settled. Landen Saks did not participate in the
12   settlement, although Mr. Heinrichs signed on the signature
13 block for Landen Saks as beneficiary purporting to approve of
14   the settlement. We submit that that did not make Landen Saks
15   a party to either the underlying lawsuit or the settlement, in

16 which she had no interest and did not participate.
17                  Somehow Landen Saks became a party to the
18   arbitration, but that was not by her doing. And it was not by
19   her being joined as a party to the underlying lawsuit. It was
20 apparently based on the assertion that she was a party to the
21   settlement agreement. This was an enforcement action by her
22   sister Lauren against her aunt and her mother, but not against
23 Landen. And somehow the arbitrator decided that Landen Saks

24 had property interest, or may have property interest which he
25 determined belongs to the trust. So he ordered her to convey




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                       16

1    any interest in property that had been transferred to her by
2    the trustee via the trustee Diana Garza -- I mean Flores, when
3    the trust was terminated prior to the mediated settlement
4    agreement.

5                     The Court decided that the trust was not
6    terminated, but I don't believe there was an order to that
7    effect.
8                     MR. YEDOR: Objection, Your Honor. We're going
 9   way, way outside the record. He's arguing facts that are both
10   speculative, and actually not true, but not part of the
11   record.
12                    MR. YEDOR: I'm just attempting to give the
13   Court an alternative view of the background in the case.
14                    MR. YEDOR: Well, we are objecting to any
15   attempt to give the Court an alternative view, because it's
16   not based on any pleadings and it's not supported by evidence.
17   It's merely Mr. Ross giving his opinion and his view on what
18   he thinks the pleadings say. We object.
19                    THE COURT: I'm giving to give him a little bit
20   more latitude.
21                    Go ahead, Mr. Ross.
22                    MR. ROSS: Okay, Judge.

23                    After the arbitration award was signed, and

24   Landen       neither Landen nor Sandy Saks participated in the
25   arbitration proceeding. So the findings were made without




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                     17

 1   their participation. The order was made without their
 2   involvement. And it was approved by the Court in a final
3    judgment which was appealed. The appeal came back, the
4    judgment stood. But the reason for the intervention arose
5    when Heinrichs and DeGennaro attempted to collect debt by
6    filing a Motion to Disburse the Funds in the trust or the
7    registry of the court to pay their judgment against the trust
8    And when that occurred, that's when the need for Landen to
 9   intervene arose. Because prior to that she was not a party to
10   the case. She was ordered to do certain things by the
11   judgment that approved the arbitration award, but she was not
12   -- she claims she was not a party to the mediated settlement
13   agreement.
14                  But -- and that is why she's intervening into
15   the case at this point.
16                  THE COURT: Wasn't that     wasn't that already
17   taken care of, though? You brought that argument up prior to,
18   and then wasn't that discussed in the arbitrator's award and
19   then again in the appeal that came down against your client?
20                  MR. ROSS: The claim that she was not a party
21   was discussed, and it was not accepted. But she still --
22                  THE COURT: I'm sorry, was not accepted by who?
23   Your client, or by the appellate court?
24                  MR. ROSS: By the appellate court.
25                  THE COURT: So they agreed that she was a




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                       18

 1   party.
 2                    MR. ROSS: Yes. And so --
 3                    THE COURT: And in that agreeing that she was a
4    party, are you disagreeing that the arbitration does not
5    render the findings of facts and the conclusions of law that
6    it did?
7                     MR. ROSS: No. I'm stipulating that it made
8    findings of fact and entered orders that were approved by the
9    Court and not reversed on appeal. And if Landen is a party,
10   then she doesn't need to intervene. But --
11                    THE COURT: But that was already discussed, and
12   it was already confirmed it sounds like a multitude of times.
13   So why now? Why is this different now?
14                    MR. ROSS: Well, I am still of the legal
15   opinion that she needs to file a Plea in Intervention in order
16   to intervene into the judgment collection actions of Heinrichs
17   and DeGennaro. If I'm wrong, then she is a party and she
18   doesn't need to intervene and she can assume the
19   responsibility and the position of trustee, who has expressed
20   a willingness to pay a judgment which Landen, as a
21   beneficiary, asserts an interest against Heinrichs and
22   DeGennaro collecting a judgment against the trust. Which
23   according to the Malooly case, is a void judgment. And the
24   significance of the void judgment only arose at the time that
25   Heinrichs and DeGennaro attempted to collect it. As a void




              CHERYL D. HESTER, C.S.R.   PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      19

1    judgment, it has no significance if it is not acted on.
2                   THE COURT: Why didn't your client step up
3    earlier at any point in time and refuse the fees or bring this
4    argument up?
5                   MR. ROSS: There was no need for her to do
6    that. She can raise the argument that a judgment is void at
7    the time that it is attempted to be used as a valid judgment.
8    She doesn't need to object to a void judgment prior to that.
9    And that's why we didn't file our response to the Motion to
10   Disburse the Funds until it was filed. There wasn't any
11   active controversy about collection of the judgment until the
12   collection was attempted. And that's when Landen
13   appropriately raised her objections. The trustee declined to
14   oppose the collection of a void judgment, and so Landen has no
15   choice as a person that's interested in the trust, both the
16   principal and the -- and the income of the trust, as a
17   beneficiary.
18                  THE COURT: So are you trying to sever out this
19   part of the judgment? The fees and expenses of the firm,
20   versus the remaining amount of the arbitrator's award, all the
21   other pieces and parts, should we say?
22                  MR. ROSS: No, Your Honor. We are just

23   opposing the collection of a void judgment against the trust.
24   And we're asserting the argument that because the judgment is
25       t names the trust as the debtor. And that can't be by




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      20

1    definition. The trustee, as the trustee of the Saks Children
2    Family Trust, could be a debtor if Mr. Rogers was a party to
3    the mediated settlement agreement. Mr. Yedor claimed that --
4 or he stated that Mr. Rogers was a party to the settlement
5 agreement, but he did not sign the settlement agreement except
6 approving it as to form. He did not approve the substance of
7 the settlement agreement. And therefore he was not a party to
8    the settlement agreement.
9                   And he was not sued by -- by Mr. Yedor's firm
10   to collect their attorney fees. Which essentially are a debt
11   of their client, Lauren Saks. Lauren Saks apparently
12   contracted with Heinrichs and DeGennaro. At the settlement
13   agreement, all the parties agreed that Heinrichs and DeGennaro
14 and Marcus Rogers could be paid from the trust. And nobody

15 bothered to consider the fact that this is a spendthrift
16   trust, and its property -- its interest in property cannot be

17 voluntarily or involuntarily offered or allowed to recover a
18   debt of the beneficiaries.
19                  THE COURT: Speak to the issue of the common
20   fund doctrine, then.
21                  MR. ROSS: The property that's in the trust is
22   owned by the trustee for the benefit of all the beneficiaries.
23 And those include Lauren Saks, Landen Saks, Mariah McFaddin,
24   and Miles McFaddin. And those are the children, or adopted
25   children of Sandra Saks. And according to the trust, that --




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      21

 1   they are all beneficiaries. Mariah and Miles only became
 2   beneficiaries after the mediated settlement agreement was
 3   approved. And after it was enforced by the judgment approving
 4   the arbitration award.
 5                  The trust acquired interest in property that it
6    did not -- in our view did not have a claim against. And
 7   those were properties that were owned nominally in the trust,
8 but pursuant to an agreement the beneficial interest and the
 9   equitable title to those properties remained in Sandra Saks on
10   the basis of her terms for contributing part of that property
11   interest to the trust. In the mediated settlement agreement
12   Sandra Saks agreed to convey all of her interest in these
13   various properties that she had to the trust. When the trust
14   acquired those interests in the property by judicial fiat,
15 pursuant to the judgment approving the arbitration award, the
16   trust acquired a substantial interest. I don't know the
17 value, but Mr. Yedor states it was about $2 million worth of
18 property. And Landen Saks was a beneficiary of that
19   acquisition by the trust for her benefit. However, that
20   doctrine doesn't apply, because the judgment that Heinrichs

21 and DeGennaro is claiming as the basis for their collection
22   action is against the trust. And our position is based on the
23   Malooly case that it's a void judgment.
24                  THE COURT: You said that. But you haven't
25   spoken to the common fund doctrine yet. Go there.




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      22

 1                  MR. ROSS: Well, I'm not sure what the Court is
 2   expecting me to argue in that regard. Landen Saks does not
 3   owe Heinrichs and DeGennaro any -- any fees as a result of any
4    efforts that they provided that may have benefitted the trust.
5    We submit that she may have benefitted from their services,
 6   arguably, but she doesn't -- doesn't owe them.
7                   Lauren Saks, on the other hand, had a contract
8    with Heinrichs and DeGennaro, and she is the only person that
9    is liable for payment of their fees. Because they don't have
10   a valid judgment against the trustee. And the funds that are
11   in the trust are commonly for the benefit of only four
12   beneficiaries, but they're not subject to collection on the
13   the basis of this judgment that Heinrichs and DeGennaro has.
14                  THE COURT: Anything else?
15                  MR. ROSS: Yes.
16                  Now, Mr. Yedor stated that his judgment is not
17   appealable. We're not questioning the appealability of that
18   judgment, we're -- what we're arguing is that because that
19   judgment is void, the trustee can reject any collection
20   efforts pursuant to that judgment from the trust. The trustee
21   should be objecting to paying the claim on the basis that it's
22   a void judgment. Because he's not doing that, anybody else
23   that has a beneficial interest in the trust can step forward
24   and assume the role, not as based on their own standing as
25   beneficiary, but based on the standing of the trustee to




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      23

1    enforce the terms of the trust.
 2                  And the second issue, that the trust is a
3    spendthrift trust, and its -- the property interest that it
4    has cannot be used to pay for the debts of the beneficiaries,
5    can't be used to pay Lauren's attorney's fees, it can't be
6    used to pay Landen's attorney's fees, and it can't be pledged.

 7 Which I would submit that the agreement, the mediated
8    settlement was a pledge of the fee -- of -- of property that
9 was owned by the trust which was not subject to being pledged
10   to pay Lauren's or Landen's attorney's fees to Heinrichs and
11 DeGennaro or to pay the trustee.
12                  The -- the trust has not been amended. And
13   because it's a irrevocable spendthrift trust, it has certain
14 terms that preclude amendment. And the original intention of
15   the settlor is what is binding. There's been no attempt to

16 amend the trust to overcome the spendthrift provisions or to
17 make any kind of an exception available which would authorize
18   the trustee to pay Mr. Heinrichs' attorney's fees claim on the
19   basis of the judgment that he's asserting.
20                  Mr. Yedor argued that the settlement agreement
21   and the arbitration award are unassailable. We're not
22   attempting to challenge the arbitration award or the judgment
23   confirming it. And we're not attacking the appeal. We're
24   just saying that the judgment that names the trust as a debtor
25   is a void judgment.




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      24

1                   And the arbitrator's finding that Heinrichs and
2    DeGennaro provided a benefit to the trust isn't relevant to
3    the Court's consideration of their claim against the trust.
4    Because their claim against the trust would have to be a claim
5    against the trustee to disburse funds from the trust. And I
6    don't know how they would get there from here, because they
7    obtained a judgment that they can't use for their collection
8    activity without being subject to reversal on appeal and
9    probably remittitur if they do attempt to collect from the
10   trust without legal authority.
11                  The argument that the spendthrift provision of
12   the trust is a red herring I think is both false and
13   misleading, because essentially what we have is a claim
14   against the trust directly, which is a void claim. And even
15   if it was a valid claim, even if it was a claim against the
16   trustee to disburse funds in the trust that were agreed to at
17   the settlement agreement and approved at the arbitration and
18   confirmed in the judgment, the trust is not subject to being
19   liable for any of the beneficiaries' debts. And the
20   beneficiaries don't have authority under the terms of the
21   trust to say the trust will pay for our expenses. So I think
22   it is a very valid argument that Marcus Rogers is not

23   following the terms of the trust by not objecting to Mr.
24   Heinrichs' claim. Because even it was a valid claim against
25   the trustee, the spendthrift trust provision would preclude




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      25

1    payment.
2                   With regard to the affidavits, I submit that
3    the affidavits verify the allegations and the statements of
4    fact in the Plea in Intervention, and that they were adequate
5    for the purpose. Therefore, I would request the Court to
6    allow the Plea. And alternatively, if the Court decides that
7    Landen is already a party, to allow her to respond and object

8    to the collection of a void judgment against the trust.
9                   MR. YEDOR: May I rebut?

10                  THE COURT: Please.
11                  MR. YEDOR: First of all, Your Honor, at no
12   time in any of these proceedings prior to the making of the
13   award of final judgment of this Court did anybody attack the
14   claims against the trust. If somebody had objected that the
15   suit was against the trust as opposed to the trustee, a simple

16   plea and amendment could have taken care of that. Landen

17   being one of those who never objected.
18                  Secondly, the real argument, if you boil down
19   what Mr. Ross just argued down to one sentence, it is this:
20   This is a void judgment because it obligates the trust, not

21   the trustee, to pay the fees.
22                  Along those lines, I'm going to read, if I may,

23   from a couple of authorities that I think dispel that notion

24   entirely. It goes back to my misnomer theory.

25                  In the Supreme Court case of Greater Houston




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO.
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      26

1    Orthopaedic Specialists, Inc., cited at 295 S.W.3d 323, the
2    Supreme Court makes these pronouncements: A misnomer occurs
3    when a party misnames itself or another party.
4                   In this case we named the trust; we should have
5    named the trustee.
6                   But the correct parties are involved.
7                   In this case, Marcus Rogers, the interim
8    trustee, was involved every step of the way.

9                   It cites the case of Chilkewitz versus Hyson,
10   22 S.W.3d 825, another Supreme Court case, noting that
11   misnomer arises when a plaintiff sues the correct entity but
12   misnames it.
13                  The Supreme Court also cites Chen, which I'm
14   going to go to, for this proposition: A misnomer does not

15   invalidate a judgment as between parties where the record and
16   judgment point out, with certainty, the persons and subject
17   matter to be bound.
18                  We have all of that before us.

19                  The Supreme Court also says that -- cites
20   Charles Brown, L.L.P. versus Lanier Worldwide, holding that a

21   misnomer does not render a judgment void, provided the

22   intention to sue the correct defendant is evident from the
23   pleadings and process, such that the defendant could not have

24   been misled. When a corporation intended to be sued is sued

25   and served by a wrong corporate name and suffers judgment to




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      27

 1 be obtained, it is bound by such judgment.
 2                  In Chen versus Breckenridge Estates Homeowners
 3   Assocation, located at 227 S.W.3d 419, the Court says a
4 misnomer does not invalidate a judgment as between parties
5 where the record and judgment together point out with
 6   certainty, the persons and the subject matter to be bound.
 7                  Judge, attached to the judgment of this Court
 8   is the aribtrator's findings and award. The findings are

 9 detailed. They make it very clear that the person to be bound
10 was the trustee. They make it very clear that he was a party
11   to the arbitration, to the mediated settlement agreement, and
12 a party to the judgment. Those findings and award become the
13   findings and award of this Court. There can be no confusion.
14   The doctrine of misnomer applies. Mr. Ross's argument that
15   this is a void judgment simply is wrong.
16                  When Mr. Ross argues to the Court that Marcus
17 Rogers, interim trustee, was not party to the MSA because he
18   only signed it as to form, that is wrong. It contradicts the
19 very finding of the arbitrator, which became your finding as
20   incorporated in the final judgment. He makes these statements
21 disregarding the accuracy of them or where they can be easily
22 rebutted and disputed and should be disregarded. Marcus
23   Rogers was a party to the proceedings, and is so today.
24                  Regarding Mr. Ross's argument that Landen was a
25 party to all of the proceedings, that allows her to come in




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                     28

 1   and object to the matter really before the Court today, which
 2   is a Motion to Disburse Funds, is simply wrong. She is bound
 3   by it. If she stands up in court in opposition to the Motion
4    to Disburse Funds based on this judgment, she is making a
5    collateral attack on the judgment. She is seeking to avoid
6    the terms of the judgment after its entry. A judgment that is
7 res judicata to any attempt to do so. And it ignores how the

8 award became final based on what the arbitrator did and found,
 9   regardless of whether it was properly premised or not.
10                  You never got a good answer on the common fund
11   doctrine. But under the very findings of the arbitrator,
12 which became your findings, the benefit to the trust based on
13   the efforts of the law firm were clear and a basis for
14   awarding the fees and -- were a basis for awarding fees and
15   are supportable legally under Section 114.064.
16                  Thank you, ma'am.
17                  MR. ROSS: May I approach, Your Honor? I'd
18   like to show you a copy of the mediated settlement agreement

19 which proves that what I told you is correct, that Marcus
20 Rogers was not a party and he signed only as to form.
21                  MR. YEDOR: I would object. He's offering
22   something in direct controvention to the very finding of the
23   arbitrator, which is the very finding of this Court.
24                  THE COURT: Mr. Ross, the Court has the file.
25   I've seen the mediated agreement, and I have the arbitrator's




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      29

 1   award in front of me.
 2                  MR. ROSS: Mr. Yedor stated that I misstated
 3   the facts. The mediated settlement agreement expressly
4    identifies the parties as being Lauren Saks, Sandra Saks, and
 5   Diana Flores. And the parties that signed the settlement
 6   agreement were A. Chris Heinrichs, who signed for Lauren Saks;
 7   A. Chris Heinrichs, attorney, who signed for Landen Saks;
 8   Sandra Saks; and Diana Flores. Then approved as to form by
 9   Marcus Rogers, Chris Heinrichs, Ron Shaw, and Adam Cortez.
10   Not that that is relevant to the judgment, but to correct the
11   record that -- so the Court can see that the document
12   contradicts what Mr. Yedor stated about who were the parties
13   and what Mr. Rogers' involvement was. If he just signed as to
14   form and didn't claim to be a party at that time, it seems to
15   me that after the fact for him to claim to be a party would
16   invalidate certain terms of the arbitration award. Because
17   you can't arbitrate something and make people parties after
18   the fact if you've just settled a controversy over an
19   contract.
20                  But even though I don't agree with the results,
21   the arbitration award, the judgment, and the Court of Appeals,
22   that is not relevant to the Court's consideration of our Plea
23   in Intervention or the Motion to Disburse the Funds. Because
24   that -- that whole process resulted in what we claim, with
25   authority, is a void judgment. And we had no duty to tell




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      30

1    Heinrichs and DeGennaro that they were obtaining an invalid
 2   and unenforceable judgment until they start to collect on it.
3    And that's when we submit that Marcur Rogers should have
4    objected on the same basis that Landen is objecting. And
5    she's requesting the Court to -- or she's intervening so that
 6   she can use his standing to do his job for him in order to
7    protect her interest and the interest of the other
 8   beneficiaries.
 9                    Mr. Yedor didn't respond to the alternative
10   argument, which is the spendthrift provisions in the trust,
11   that even if the law firm had a valid judgment against the
12   trustee to collect their fees which were incurred for the
13   benefit of the beneficiaries, the trust would prevent them, by
14   its spendthrift provisions, from collecting the fees. And
15   they would be left with the alternative to collect the fees
16   from the parties they contracted with. So they do have an --
17   and I believe the four-year statute of limititations on that
18   contract has not expired, so they have an alternative remedy.
19   Which is the only appropriate remedy, in our opinion.
20                    THE COURT: The Court is going to grant the
21   Motion to Strike. We will now go on to the next part of this
22   hearing this morning. Do you have an order, Mr. Yedor?

23                    MR. YEDOR: Yes, ma'am, I do. Thank you, Your
24   Honor.
25                    THE COURT: Okay. The Court has signed the




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      31

1    order, and we are going to take a five-minute break so you can
2    kind of re-group mentally, and we'll go on to part two.
3                   Mr. Ross, want to give him a copy of that,
4    please, sir? And we'll take a little break. See you back
5    let's say 10:00 o'clock.
6                   MR. YEDOR: All right, Judge.
7                   (Recess)
8                   THE COURT: We are back on the record. Please
9    proceed with the hearing.

10                  MR. YEDOR: All right.
11                  Your Honor, before the Court is the Judgment
12   Creditor's Amended Motion to Order Disbursement of Funds from
13   the Registry of the Court in Payment of Judgment.
14                  A couple of things right off the bat before I
15   begin presenting our position. May I approach the Court? I
16   have put together a notebook that is pertinant to this hearing
17   that I'll be referring to in the course of my presentation.
18                  Thank you, Your Honor.
19                  THE COURT: Thank you.
20                  MR. ROSS: May I see a copy of that, as well?
21                  MR. YEDOR: Well, just a second. It has not
22   been filed.
23                  Your Honor, the second thing I want to bring up

24   is I would like to object to Mr. Ross participating in this
25   hearing. He certainly has the right to be here be present and




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                        32

1    watch what's going on, but as far as he participating,
2    objecting, putting on evidence, cross-examining witnesses, his
3    client has no standing.
4                      THE COURT: Please state for the record who his
5    client is.
6                   MR. YEDOR: Sandra Saks, Landen Saks. His
7    clients have no standing. And we object to any participation.
8                      In the notebook, and I'll be happy to give him
9    a copy if the Court wishes, I will refer the Court -- here,
10   let's exchange.
11                     MS. SANDRA SAKS: Why don't you give her that
12   one?

13                     MR. YEDOR: No, I'll give her that one.
14                     MS. SANDRA SAKS: Well, we want to make sure
15   it's the same. How do we know it's the same document?
16                     MR. YEDOR: I just told you it was.
17                     THE COURT: It's demonstrative at best. I'm
18   going by pleadings and arguments of counsel.
19                     Please proceed.
20                     MR. YEDOR: If you will look at Tab 18, we've
21   prepared a Brief in Support of Objection stating the reasons
22   why neither Sandra nor Landen has standing.

23                     They are parties to a final judgment. We are
24   attempting to collect on a final judgment. As the Court has
25   just determined in the petition -- or excuse me, the Motion to




            CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                       BEXAR COUNTY COURTHOUSE
               SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      33

1    Strike the Plea in Intervention, Landen has no basis for
2    intervening in this case to attack the award of fees to
3    Heinrichs and DeGennaro. The only parties to this proceeding
4    are the interim trustee, the law firm seeking relief. That's
5    what this is all about. And their participation will unduly
6    delay the proceedings, interject additional tension and
7    disharmony that is unnecessary under a basis where they have
8    no right to do so. So up front, we would object to Mr. Ross
9    representing his clients in this proceeding in any fashion
10   other than as an observer. The whole purpose of striking the
11   intervention was to eliminate any standing that they may argue
12   they have a right to participate in the proceedings. Their
13   whole purpose in filing the intervention was to create
14   standing so they could participate and object to the
15   proceedings.

16                  MR. ROSS: In response, Your Honor, I would
17   tend to agree with Mr. Yedor's argument that in order for
18   Landen to assert the duties and responsibility and authority
19   of the trustee in the absence of him objecting to the payment
20   of fees which are in our opinion based on a void judgment, she
21   would have to intervene. Even though she may be considered a
22   party to the final judgment, she can't act on behalf of the
23   trustee without the Court granting her intervention. The
24   Court has denied the intervention, so I would tend to agree
25   that the appellate issues are going to be premised on the




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                        34

1    validity or the denial of the intervention. Then it would go
 2   back to -- the whole thing would be sent back for
3    reconsideration on the basis of that court rather than the
4    order granting the Motion to Disburse the Funds. So I'll just
5    sit quietly.
6                     THE COURT: Thank you.
7                     I have read the request before this Court to
8    disburse, I have read the Arbitrator's Award and Final
9    Judgment, I have read the opinion from the appellate court.
10   The Court is going to grant your motion.
11                    MR. YEDOR: Thank you.
12                    THE COURT: Please deliver an order to the
13   Court.
14                    Let the record reflect that our interim trustee
15   is in the courtroom.
16                    Mr. Rogers, you neglected to make an appearance
17   this morning. I do know that you are in the courtroom, and I
18   have noted it for my file.
19                    MR. ROGERS: Thank you, Your Honor. Could you
20   also note that my attorney, Royal Lea, is present?
21                    THE COURT: I have made that note. Thank you.
22                    The Court has reveiwed the Order to Disburse
23   the Funds from the Registry of the Court, and the Court has
24   approved this order and has signed it.
25                    MR. YEDOR: Judge, thank you for your




              CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                         BEXAR COUNTY COURTHOUSE
                 SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                     35

 1   courtesies this morning. May we be excused?
2                   THE COURT: Yes.
3                   Mr. Rogers, you seem to have a motion on file
4    for sanctions. Has this motion been set?
5                   MR. LEA: May I be heard, Judge?
6                   THE COURT: Yes.
7                   MR. LEA: Judge, as far as I know it has not
8    yet been set. My assistant has been in communication with the
 9   Court staff about setting it, but as far as I know there is
10   not yet a setting. I have some travel and a trial coming up
11   out of town, and I don't think -- my office has tried to get
12   it set, but I don't think I know my schedule well enough yet
13   to commit with your staff.
14                  THE COURT: I realize that there are some
15   underlying parts of this giant case that have not achieved a
16   Docket Control Order.
17                  Mr. Ross, I'm going to ask you and whoever you
18   are bringing into the suit for the remainder of any lawsuits
19   contained in this file, that you have a Docket Control Order
20   set by next Friday. If you cannot set and give the Court an
21   agreed Docket Control Order on any underlying matters, the
22   Court will set them for you. So by 3:00 o'clock on Friday,
23   that's when I will expect someone to tender me an agreement.
24   If you do not have an agreement, I'm going to set it on my
25   schedule without conferring with anyone.




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                      36

 1                  And in case no one has told you, and I'm sure
 2   you know, Mr. Ross, because you've heard this speech, I will
 3   not move anything that's set by a Docket Control Order. So
 4   once you're set, you're set. So I urge you to try to
 5   cooperate with your schedules between yourself, Mr. Ross, and
 6   whoever else, or I'm going to unilaterally take care of it.
 7                  So Friday next week, by 3:00 o'clock. Plenty
 8   of time to talk. And I will be back in, and by 5:00 o'clock,
 9   if I don't have it between 3:00 and 5:00, Mr. Rossi and I will
10   create it on my schedule.
11                  Anything else, gentlemen and ma'am?
12                  MR. YEDOR: No, ma'am.
13                  THE COURT: Okay. Thank you very much this
14   morning for your cooperation. Mr. Yedor, I'm going to return
15 to you your demonstrative evidence of your two notebooks.
16 Which are very heavy.
17                  Thank you very much, and have a nice day. We
18   are -- our record is closed.
19                  (Proceedings adjourned)
20
21

22
23
24

25




           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
                                                                        37

1    THE STATE OF TEXAS )
2    COUNTY OF BEXAR      )
3
4                   I, Cheryl D. Hester, Official Court Reporter in
5    and for Probate Court Number 1 of Bexar County, State of
6    Texas, do hereby certify that the above and foregoing contains
7    a true and correct transcription of all portions of evidence
8    and other proceedings requested by counsel for the parties to
9    be included in this volume of the Reporter's Record, in the
10   above-styled and numbered cause, all of which occurred in open
11   court or in chambers and were reported by me.
12                  I further certify that this Reporter's Record
13   of the proceedings truly and correctly reflects the exhibits,
14   if any, admitted by the respective parties.

15                  I further certify that the total cost for the
16   preparation of this Reporter's Record is $190.00 and was
17   paid/will be paid by Sandra Saks.
18
19                     WITNESS MY OFFICIAL HAND this the 17th day of
20   November, 2015.
21

22                       /s/ Cheryl D. Hester
                         CHERYL D. HESTER, C.S.R.
23                       Official Court Reporter, Probate Court No. 1
                         Bexar County, Texas
24                       100 Dolorosa
                         San Antonio, Texas 78205
25                       (210) 335-2359
                         Texas CSR #4519; Expires 12/31/15



           CHERYL D. HESTER, C.S.R. - PROBATE COURT NO. 1
                      BEXAR COUNTY COURTHOUSE
              SAN ANTONIO, TEXAS 78205   (210) 335-2359
            TAB 5

MEDIATED SETTLEMENT AGREEMENT
                                       No. 201I-PC-3466

LAUREN SAKS a/k/a GLORIA                     * IN THE PROBATE COURT
LAUREN NICOLE SAKS, Plaintiff

V.                                            *      NO. TWO,
                                              te
DIANE M. FLORES AND SANDRA
GARZA DAVIS f/k/a SANDRA C.
SANS, Defendants                              1       BEXAR COUNTY, TEXAS

                        MitintalED $,ETXLEMENT 4GREEMENT
                                                                                                 C.v
       The "Parties," LAUREN SAILS, a/k/a GLORIA LAUREN NICOLE SAKS, DIANA M.
FLORES and SANDRA GARZA DAVIS, f/k/a SANDRA C. SAKS, hereto agree that all claims and
controversies between them that are in any way related to the SAKS CHILDREN FAMILY TRUST
or ATFL&L, and the trust assets in which they may have had an interest and/or the exercising of any
fiduciary responsibility are all hereby settled in accordance with the following terms:

       1.      The Parties acknowledge that bona fide disputes and controversies exist between
               them, and they desire to compromise and settle all claims and causes of action of any
               kind whatsoever which the Parties may have arising out of the above described
               issues. It is further understood and agreed that this is a compromise of disputed
               claims, and nothing contained herein shall be construed as an admission of liability.

       2.      Each signatory warrants and represents that:

               a.      such person has the understanding of the issues involved, the information
                       necessary to the decision to enter into this agreement and the authority to bind
                       the Party or Parties for whom such person acts; and that

               b.      the claims, suits, rights, and/or interests which are the subject matter hereto
                       are owned by the Party asserting same, have not been assigned, transferred
                       or sold, and are free of any encumbrance.
3.   The Parties further agree as follows:


     a. 218 Treasure Way shall be listed for sale immediately. Sandra lives in the house rent-
        free for 90 days, paying only utilities and normal minor upkeep. $65,000 of sales
        proceeds payable to Sandra, the balance to the Trust.


     b. Sandra and Diana shall transfer and assign to the Trust all of their right, title, and
        interest in and to: (a) 5321 Broadway Partners; (b) Dijon Plaza Joint Venture; (c)
        Sunset Partners; (d) 50% interest in 4.93 acre Nueces County property; (e) Hyatt
        Mountain Lodge, Beaver Creek, Condominium timeshare interest in Unit #234, week
        11, located at 63 Avondale Lane, Avon, CO; (f) Hunt lot on Guadalupe River, free
        ami-elearef-ftiMienera144fiNeS; (g) the Quarter House, New Orleans, Condominium
        Timeshare interest in Oak Ridge Park condominium No. 232, week 12, located at the
        Quarter House, 129 Rue Charles, New Orleans, LA; (h) Poste Montane
        Condominium Timeshare interest in Unit #301, weeks 28 and 29, and Unit #402,
        week 13, located at 76 Avondale Lane, Beaver Creek, CO; and (i) 218 Treasure Way
        San Antonio, TX.


      c. The Trust will be responsible for filing any necessary tax returns reflecting above
         ownership.


      d. Mediated Settlement Agreement will be jointly submitted to the court for approval.


      e. Sandra indemnifies Trust against federal income tax liability which accrued or might
         have accrued on or before December 31, 2011.


      f. Sandra and Diana pay their respective legal fees.


      g. The Trust pays fees and expenses of the Interim Trustee and Heinrichs &
         DeGennaro, P.C.


      h. The parties understand and agree that this Mediated Settlement Agreement shall be
          irrevocable.




                                                    V02083P0203
4.    Except for the agreements set forth herein, the Parties hereby release, discharge, and
      forever hold the other harmless from any and all claims, counterclaims, demands, or
      suits, known or unknown, fixed or contingent, liquidated or unliquidatecl, whether or
      not asserted in the above case, as of this date, arising from or related to the events and
      transactions which are the subject matter of this cause, including, but not limited to,
       any and all claims for breach of fiduciary duty and/or conversion. This mutual
       release runs to the benefit of all attorneys, agents, employees, officers, directors,
       shareholders, partners, heirs, assigns, and legal representatives of the Parties hereto.

5.    Counsel for the Parties shall deliver drafts of any further documents to be executed
      in connection with this settlement to counsel for the other Parties hereto within
      fifteen (15) days from the date hereof. The Parties and their counsel agree to
      cooperate with each other in the drafting and execution of such additional documents
      as are reasonably requested or required to implement the provisions and spirit of this
       Settlement Agreement, but notwithstanding such additional documents the Parties
      confirm that this is a written settlement agreement as contemplated by Section
       154.071 of the Texas Civil Practice and Remedies Code.

 6.    This Settlement Agreement is made and performable in Bexar County, Texas, and
       shall be construed in accordance with the laws of the State of Texas.

 7.    If one or more disputes arise with regard to the interpretation and/or performance of
       this Agreement or any of its provisions, including the form of further documents to
       be executed, the Parties agree to further mediation in an attempt to resolve same with
       Thomas Smith, the Mediator, who facilitated this settlement. In the event a dispute
       arises between the Parties, it is hereby agreed that the dispute shall be referred to
       Thomas Smith, the Mediator herein, for arbitration in accordance with the applicable
       United States Arbitration and Mediation Rules of Arbitration. The arbitrator's
       decision shall be final and legally binding and judgment may be entered thereon.
       Each Party will be responsible for their share of the arbitration fees in accordance
       with the applicable Rules of Arbitration. In the event a Party fails to proceed with
       arbitration, unsuccessfully challenges the arbitrator's award, or fails to comply with
       the arbitrator's award, the other Party is entitled to costs of suit, including a
       reasonable attorney's fee for having to compel arbitration or defend or enforce the
       award.

 8.     Although the Mediator has provided a basic outline of this Settlement Agreement
        to the Parties' counsel as a courtesy to facilitate the final resolution of this dispute,
        the Parties and their counsel have thoroughly reviewed such outline and have,
        where necessary, modified it to conform to the requirements of their agreement.
        All signatories to this Settlement Agreement hereby release the Mediator from any
        and all responsibility arising from the drafting of this Settlement Agreement, and
        by signing this Settlement Agreement acknowledge that they, or their attorneys,

                                            3


                                                        V0Z083P02011
           have been advised by the mediator in writing that this Settlement Agreement
           should be independently reviewed by counsel before executing the agreement

     9.    The Parties represent and warrant that: (i) they have carefully reviewed this
           Settlement Agreement; (ii) they have consulted with their attorneys concerning
           this Settlement Agreement; (iii) any questions that they have pertaining to this
           Settlement Agreement have been answered and fully explained by their attorneys;
           (iv) their decision to execute this Settlement Agreement was not based on any
           statement or representation, either written or oral made by any person or entity
            other than those statements contained in this Settlement Agreement, and
            specifically was not based on any statement or representation made by any
            opposing Party or its counsel; (v) this Settlement Agreement constitutes the entire
            agreement and understanding between the Parties; (vi) they have entered into this
            Settlement Agreement of their own five will; and (vii) all prior and
            contemporaneous agreements, understandings, representations and statements,
            whether written or oral, are merged herein.

      10. This Mediated Settlement Agreement is subject to approval by the Probate Court
             of Bexar County, Texas.

AGREED, this 24day of April, 2012.

                                                     dA-C-9                1 =(
                                           LAUREN SAKS, a/k/a Gloria               Nicole Saks,
                                           by A. Chris Heinrichs, Attorney




                                                           46::4 dir
                                           LANDEN SAKS, by A. Chris He 'chs as agent
                                           for Lauren Saks, a/k/a Gloria Lauren Nicole Saks,
                                           Landen Saks' attorney in fact


                                           Lauren Saks




                                                                von83P0205
APPROVE S AS TO FORM:


              t
              rir,
         S P. R •
State Bar No. 171'700
2135 E. Hildebrand
San Antonio, Texas 78209
(210) 736-2222
(21.0) 881-0200 FAX
INTERIM TRUSTEE FOR THE SAKS CHILDREN
FAMILY TRUST or ATFL&L



A. CHRIS HE1NRICHS
State Bar No. 9382500
BARRETT SHIPP
State Bar No. 24060601
100 N.E. Loop 410, Suite 1075
San Antonio, Texas 78216
(210) 366-0900
(210) 366-0981 FAX
ATTORNEYS FOR LAUREN SAKS


       /1f4
RONALD J. SHA
State Bar No. 181 00
7300 Blanco Road, Suite 610
San Antonio, Texas 78216
(210) 227-3737
(210) 366-0805 FAX
ATTORNEY FOR DIANA I. FLORES

     ,-4•4/gAtt
ADAM CORTEZ
State Bar No. 4844650
2.14-Eonertmentiraufte-24.0- 7 ? 41Y Pocroituay. S4 ne /Ca
San Antonio, Texas -mew %, 9-2..O
(210) 2.70-21^ee-- 9-2-9--31CVY        ,
(210) 229-1..5-5-FAX V-24-'100 f•--#1"
ATTORNEY FOR SANDRA SAKS



                                     5

                                              1/02083P020b
     TAB 6

NOTICE OF APPEAL
                                                              E-FILED
                                                              IN MATTERS PROBATE
                                                              Submit: 10/23/2015 4:52:01 PM
                                                              GERARD RICKHOFF
                                                              CL RK PR•B•T • "TS
                           CAUSE NO. 2011-PC-3466             BE
                                                              BY:                   •      I 11
                                                              Sand Esquivel
LAUREN SAKS a/k/a GLORIA                § IN THE PROBATE CO RT
LAUREN NICOLE SAKS,
    Plaintiff,

V.                                           NO. 1

DIANE M. FLORES and SANDRA §
GARZA DAVIS f/k/a SANDRA C. §
SAKS,
    Defendants,             §                BEXAR COUNTY, TEXAS

                              NOTICE OF APPEAL

TO THE HONORABLE JUDGE PRESIDING AND TO THE JUSTICES OF THE
FOURTH JUDICIAL DISTRICT COURTS OF APPEALS:

      NOW COMES, MARGARET LANDEN SAKS ("Landen"), by and through

undersigned counsel, and files her Notice of Appeal pursuant to TRAP Rule 25.1,

and would show the Court as follows:

1     Landen desires to Appeal from the following Orders:

      Order striking intervention and

      Order authorizing disbursement of funds.

2    The date of the Orders appealed from is September 25, 2015.

3     Landen desires to appeal.

4    Landen desires to appeal to the Fourth Court of Appeals, San Antonio,

     Texas.



                                         1




                       1021b -R3830                                                               74
                                                                                 255
                                                                   Accepted on: 10/26/2015 8:23 11 AM
5     Landen is the party filing this appeal.

6     This Notice of Appeal is being served on all parties to the court's Order.

      WHEREFORE, Margaret Landen Saks hereby files this notice of appeal.

She also claim such further relief to which she may be justly entitled.

                                       Respectfully submitted,

                                      Philip M. Ross
                                      SBN 17304200
                                      1006 Holbrook Road
                                      San Antonio, Texas 78218
                                      Phone: 210/326-2100
                                      Email: ross_law@hotmail.com
                                  By: /s/ Philip M. Ross
                                       Philip M. Ross
                                       Attorney for Margaret Landen Saks


                               Certificate of Service

      I hereby certify that a true and correct copy of the foregoing document has
been sent to Lauren Saks and Royal Lea, III; and Bingham & Lea, P.C., email:
royal@binghamandlea.com, attorneys for Marcus P. Rogers, and A. Chris
Heinrichs, email: chrish@heinrichslaw.com, and Jonathan Yedor, email:
jonathany@heimichslaw.com, on October 23, 2015 in compliance with the Texas
Rules of Civil Procedure and/or by email pursuant to agreement.

                                       /s/ Philip M. Ross
                                       Philip M. Ross




                                         2




                        Z11
                          ' /4) 1? 333

                                                                                   256